 



TO BE ISSUED BY MEANS OF A PUBLIC INSTRUMENT AND REGISTERED

IN THE PUBLIC REGISTRY OF PROPERTY

 

IRREVOCABLE TRANSFER OF TITLE AND GUARANTY TRUST AGREEMENT

 

THIS IRREVOCABLE TRANSFER OF TITLE AND GUARANTY TRUST AGREEMENT NUMBER 1297, IS
ENTERED INTO ON THIS 25th DAY OF JULY, 2012 (HEREINAFTER THE “AGREEMENT” OR THE
“TRUST”), BY AND AMONG, NEXUS MAGNETICOS DE MEXICO, S. DE R.L. DE C.V., IN ITS
CAPACITY AS TRUSTOR AND SECONDARY TRUST BENEFICIARY (HEREINAFTER REFERRED TO
INDISTINCTIVELY AS “TRUSTOR A” OR “SECONDARY BENEFICIARY A”, AS REQUIRED BY THE
CONTEXT), REPRESENTED HEREIN BY FRANCISCO JOSE PEÑA VALDES, JEFFERSON ELECTRIC,
INC. IN ITS CAPACITY AS TRUSTOR AND SECONDARY TRUST BENEFICIARY (HEREINAFTER
REFERRED TO INDISTINCTIVELY AS “TRUSTOR B” OR “SECONDARY BENEFICIARY B”, AS
REQUIRED BY THE CONTEXT” AND JOINLTY WITH TRUSTOR A, SHALL BE REFERRED TO AS THE
“TRUSTOR”, AS REQUIRED BY THE CONTEXT), REPRESENTED HEREIN BY FRANCISCO JOSE
PEÑA VALDES, GE CF MÉXICO, S.A. DE C.V., IN ITS CAPACITY AS PRIMARY BENEFICIARY
(HEREINAFTER, THE “PRIMARY BENEFICIARY”), REPRESENTED HEREIN BY PEDRO JOSÉ ISLA
TREVIÑO; AND BANCO INVEX, S.A., MULTIPLE BANKING INSTITUTION,INVEX FINANCIAL
GROUP, TRUSTEE, IN ITS CAPACITY AS TRUSTEE (HEREINAFTER THE “TRUSTEE”),
REPRESENTED HEREIN BY ITS FIDUCIARY DELEGATE, MR. NABOR MEDINA GARZA, IN
ACCORDANCE WITH THE FOLLOWING RECITALS, REPRESENTATIONS AND WARRANTIES AND
ARTICLES.

 

RECITALS

 

I. On the same date hereof, but prior to the execution of this Agreement,
Trustor, as pledge guarantor, executed with Johnson Bank, in its capacity as
pledge creditor an agreement to terminate a stock pledge agreement without
transfer of possession, dated December 8, 2009, by means of which such was
terminated and the security in first place on the Trust Assets (as defined
herein below) was released, such document which is pending registration in the
Public Registry of Property and Commerce in Reynosa, Tamaulipas, being that is
was recently executed.

 

II. On July 25, 2012, Trustor A, in its capacity as borrower, and the Primary
Beneficiary, in its capacity as lender, entered into a term loan agreement,
(hereinafter the “Loan Agreement”), by means of which the Primary Beneficiary,
subject to the terms and conditions established in said Loan Agreement, agreed
to issue a term loan to Trustor A in a principal amount up to $1,652,805.00 (One
Million Six Hundred Fifty-two Thousand Eight Hundred Five and 00/100 Dollars)
(the “Loan”), in accordance with the terms and conditions of the Loan Agreement.
A copy of the Loan Agreement is attached hereto as Exhibit “A”; and

 



1

 

 

III. The Loan Agreement has been or shall be documented by means of a promissory
note signed by Trustor A in favor of the Primary Beneficiary, (the “Note”).

 

REPRESENTATIONS AND WARRANTIES

 

I.Trustor A and Secondary Beneficiary A represent and warrant the following, by
means of their legal representative:

 

(a) That it is a company legally established and validly existing in accordance
with the laws of Mexico and it is authorized to execute this Agreement, as
evidenced by public instrument number 4,104, dated October 15, 2004, issued
before Alfonso Salinas Flores, Notary Public number 135 of Reynosa, the first
testimony of which was registered in the Public Registry of Commerce in Reynosa,
under Number 853 Volume 2-018, Book First, on October 21, 2004;

 

(b) The execution, signature and performance of this Agreement and the
contribution of Trust Assets A to this Trust do not violate (i) any provision in
the bylaws or other formation documents of Trustor A; (ii) any agreement,
contract, license, resolution, or order in which Trustor A is a party or to
which Trustor A or any of its assets or property are subject, or (iii) any law,
regulation, circular, order or decree of any Governmental Authority, whether
judicial or administrative;

 

(c) Its representatives possess sufficient authority to execute this Agreement,
the same which as of the date hereof has not been revoked, modified or limited
in any manner whatsoever;

 

(d) It does not require any authorization or approval in order to execute this
Agreement or to transfer Trust Assets A in favor of Trustee and for the benefit
of the Primary Beneficiary, nor to perform or undertake the obligations assumed
by the same pursuant to the terms of this Agreement and applicable law;

 

(e) That it is the sole and legitimate owner of Trust Assets A, the same which
are described in Exhibit “B-1” and described in detail in the appraisal attached
hereto as Exhibit “B-3” of this Agreement (hereinafter and jointly with Trust
Assets B contributed by Trustor B, they shall be referred to as the “Trust
Assets”), the same which are free of Encumbrances, options or any other
limitations on ownership or preferential rights of any nature, in accordance
with the laws of the United Mexican States (hereinafter, “Mexico”), for which it
possesses all authorizations, permits and licenses issued by the competent
authorities;

 

(f) Trust Assets A are insured with financially solid insurance companies of
internationally recognized prestige, with coverage against loss and damages of
the type which are generally insured by companies which are in the same line of
business as Trustor A or in a similar line of business, said insurance being in
an amount not less than those amounts that such other companies are accustomed
to obtaining under the same circumstances. Trustor A has paid all of the
insurance premiums which have become due and payable with respect to such
coverage, and such premiums and coverage are currently in effect;

 



2

 

 

(g) as of the date hereof, there is no pending and, to the best of its
knowledge, threatened action, lawsuit, claim, requirement or proceeding before
any court, governmental agency, or arbitrator that affects or could affect the
legality, validity or enforceability of this Agreement, or the legitimate
ownership by Trustor A of Trust Assets A; and

 

(h) it acknowledges and agrees that the validity and enforceability (i) of the
transfer of Trust Assets A to the Trust Estate, as security for the Loan
pursuant to the terms of this Agreement; and (ii) this Agreement, including
without limitation, the procedure for the extrajudicial sale and distribution of
the Trust Estate as set forth in Article Twelfth hereof, constitute an essential
inducement for the Primary Beneficiary and Trustor A to enter into the Loan
Agreement and provide the corresponding funds to Trustor A.

 

II.Trustor B and Secondary Beneficiary B represent and warrant the following, by
means of their legal representative:

 

(a) That it is a company legally established and validly existing in accordance
with the laws of the State of Delaware, United States of America and it is
authorized to execute this Agreement, as evidenced by a copy of the articles of
incorporation of Jefferson Electric, Inc. dated April 30, 2010;

 

(b) The execution, signature and performance of this Agreement and the
contribution of Trust Assets B to this Trust do not violate (i) any provision in
the bylaws or other formation documents of Trustor B; (ii) any agreement,
contract, license, resolution, or order in which Trustor B is a party or to
which Trustor B or any of its assets or property are subject, or (iii) any law,
regulation, circular, order or decree of any Governmental Authority, whether
judicial or administrative;

 

(c) Its representatives possess sufficient authority to execute this Agreement,
the same which as of the date hereof has not been revoked, modified or limited
in any manner whatsoever;

 

(d) It does not require any authorization or approval in order to execute this
Agreement or to transfer Trust Assets B in favor of Trustee and for the benefit
of the Primary Beneficiary, nor to perform or undertake the obligations assumed
by the same pursuant to the terms of this Agreement and applicable law;

 

(e) That it is the sole and legitimate owner of Trust Assets B, the same which
are described in Exhibit “B-2” and described in detail in the appraisal attached
hereto as Exhibit “B-3” of this Agreement, the same which are free of
Encumbrances, options or any other limitations on ownership or preferential
rights of any nature, in accordance with the laws of Mexico, for which it
possesses all authorizations, permits and licenses issued by the competent
authorities;

 



3

 

 

(f) Trust Assets B are insured with financially solid insurance companies of
internationally recognized prestige, with coverage against loss and damages of
the type which are generally insured by companies which are in the same line of
business as Trustor B or in a similar line of business, said insurance being in
an amount not less than those amounts that such other companies are accustomed
to obtaining under the same circumstances. Trustor B has paid all of the
insurance premiums which have become due and payable with respect to such
coverage, and such premiums and coverage are currently in effect;

 

(g) as of the date hereof, there is no pending and, to the best of its
knowledge, threatened action, lawsuit, claim, requirement or proceeding before
any court, governmental agency, or arbitrator that affects or could affect the
legality, validity or enforceability of this Agreement, or the legitimate
ownership by Trustor B of the Trust Assets B;

 

(h) it acknowledges and agrees that the validity and enforceability (i) of the
transfer of Trust Assets B to the Trust Estate, as security for the Loan
pursuant to the terms of this Agreement; and (ii) this Agreement, including
without limitation, the procedure for the extrajudicial sale and distribution of
the Trust Estate as set forth in Article Twelfth hereof, constitute an essential
inducement for the Primary Beneficiary and Trustor B to enter into the Loan
Agreement and provide the corresponding funds to Trustor B; and

 

(i) Trustor B has complied with all of the applicable legal provisions and with
all procedures in order to perform the importation of Trust Assets B into the
United Mexican States.

 

III. The Primary Beneficiary represents and warrants the following, by means of
its legal representative:

 

(a) That it is a company legally established and validly existing in accordance
with the laws of Mexico and it is authorized to execute this Agreement, as
evidenced by public instrument number 157,217, dated March 3, 1993, issued
before José María Morera González, Notary Public number 102 of the Federal
District, the first testimony of which was registered in the Public Registry of
Commerce of the Federal District, under mercantile folio 174572;

 

(b) Its representative possesses sufficient authority to execute this Agreement,
the same which as of the date hereof has not been revoked, modified or limited
in any manner whatsoever;

 

(c) In accordance with the foregoing recitals, it agrees to enter into this
agreement and perform the obligations contained in this Agreement.

 

III. Trustee represents and warrants the following, by means of its fiduciary
delegate:

 

(a) That it is a corporation legally established and validly existing in
accordance with the laws of Mexico and it is authorized by the Treasury and
Public Credit Department to operate as a multiple banking institution and to
provide the services mentioned in section XV fifteenth of article 46 forty-six
of the Law of Credit Institutions, as evidenced by public instrument number
157,391 one hundred fifty-seven thousand three hundred ninety-one, dated
February 23, 1994, issued before Fausto Rico Álvarez, Notary Public number 6,
the first testimony of which was registered in the Public Registry of Commerce
of the Federal District on May 18, 1994, under mercantile folio 187,201 one
hundred eighty-seven thousand two hundred one;

 



4

 

 

(b) It desires to enter into this Agreement and to accept its designation as
Trustee, and to carry out any and all actions that are necessary or convenient
in order to satisfy and fulfill the Purposes of the Trust, as well as to comply
with its obligations as provided for in this Agreement;

 

(c) it does not require any authorization or approval in order to execute this
Agreement, or to perform and comply with its obligations herein, which are
legal, valid and enforceable against the Trustee in accordance with the terms of
this Agreement;

 

(d) its Fiduciary Delegate possesses sufficient power and authority, as well as
the necessary corporate authority to execute this Agreement on its behalf and
that such powers, authority and corporate authorizations have not been revoked,
modified or limited in any manner as evidenced in public instrument 17,849
seventeen thousand eight hundred forty-nine, dated February 18, 2009, issued
before Fernando Dávila Rebollar, Notary Public number 235 two hundred
thirty-five of Mexico City, Federal District, the first testimony of which was
registered in the Public Registry of Property and Commerce of the Federal
District, on March 12, 2009, under mercantile folio number 187,201 one hundred
eighty-seven thousand two hundred one.

 

(e) That for the purposes established in item 5.5 of the provisions issued by
(Banco de México) by means of circular 1/2005, on the subject matter of trusts,
Trustee makes the other parties to this Agreement aware of the text of the
following articles which establish prohibitions on the fiduciary institution in
the execution of trusts:

 

FROM THE GENERAL LAW OF INSTRUMENTS AND CREDIT OPERATIONS:

 

Article 382. .“…A trust established in favor of the TRUSTEE is null, except as
provided for in the following paragraph, and other applicable legal provisions.

 

The fiduciary institution may be a trustee in Trusts in which the purpose is to
serve as an instrument for the payment of unsatisfied obligations, in the event
of loans issued by such institution for the performance of business activities.
For the purposes thereof, the parties must establish the terms and conditions to
resolve potential conflicts of interest…”

 

Article 394. Prohibited matters:

I. Secret Trusts;

 



5

 

 

II. Those in which the benefit is granted successively to different persons
which must be substituted by the death of the prior one, except in the case in
which the substitution is made in favor of persons that are alive or already
conceived, upon the death of the Trustors; and

III. Those in which the duration is more than fifty (50) years, when a legal
entity that is not an entity under public law or a charitable institution, is
named as a beneficiary. Nonetheless, a Trust with a duration of more than 50
years can be established when the purpose of the Trust is the maintenance of a
non-profit scientific or artistic museum…”.

 

FROM THE LAW OF CREDIT INSTITUTIONS:

 

“ARTICLE 106. Credit institutions shall be prohibited from:

XIX.- In the undertaking of operations that are referred to in subsection XV of
article 46 of this Law:

a) Repealed

b) Being liable to the Trustor, grantors, and principals for the breach of
payment obligations for the loans issued, or the grantors, for the values that
are acquired, unless it is their fault, according to that set forth in the final
part of Article 391 of the General Law of Instruments and Credit Operations, or
guarantee the return of funds that are entrusted to them. If at the end of the
trust, mandate or commission established for the granting of loans, such have
not been liquidated by the debtors, the institution shall transfer them to the
trustee or trustor, as the case may be, or to the principal, abstaining from
covering their payment. In the trust, mandate, or commission agreements, there
will be inserted in a conspicuous manner that set forth in this subsection
together with a statement from the fiduciary to the effect that its content was
unequivocally provided to the persons who have received property or rights with
respect to the trust;

c) Acting as trustees, principals or commission agents in trusts, agencies or
commissions, respectively, that directly or indirectly, receive public funds by
means of any act that causes either a direct or an indirect liability, with the
exception of those trusts established by the Federal Government through the
Treasury and Public Credit Department, and trusts in which securities that are
registered in the National Securities Registry pursuant to that set forth in the
Securities Market Law are registered;

d) Carry out trusts, agencies or commissions referenced in the second paragraph
of article 88 of the Investment Association Law;

e) Acting in trusts, agencies or commissions by means of which limitations and
prohibitions contained in financial laws are evaded;

f) Utilizing funds or securities from the trusts, agencies or commissions
dedicated for the issuance of loans, in which the trustee has discretionary
authority, in the granting of such to undertake operations by virtue of which
result or could result in the following becoming debtors: their fiduciary
delegates, the members of the board of directors or advisory board, as the case
may be, owners and alternates, whether they are in office or not; the
institution’s employees and officers, owners who are inspectors or alternate
inspectors, whether in office or not; the external auditors of the institution,
the members of the respective technical trust committee, relatives of the first
degree or spouses of the aforementioned persons, the meetings of companies in
which said persons constitute a majority or the same institutions, as well as
those persons which the Bank of Mexico determines by means of dispositions of a
general nature;

 



6

 

 

g) Managing rustic properties, unless they have received management for the
distribution of the assets among heirs, beneficiaries, associates or creditors,
or to pay any obligation or to guarantee its compliance with the value of said
property or its products, and in these cases without the term of the management
exceeding two years, except in the event of a production trust or a guaranty
trust;

h) Enter into trusts which manage amounts of money which are periodically
contributed by groups of consumers integrated by means of commercialization
systems, earmarked for the acquisition of certain properties or services, as
those listed in the Federal Consumer Protection Law.

Any agreement contrary to that set forth in the preceding subsections shall be
null.”

 

FROM THE 1/2005 CIRCULAR FROM BANK OF MEXICO (BANCO DE MÉXICO)

 

“...6.1 In the execution of Trusts, Fiduciary Institutions are prohibited from
doing the following:

a) Charging the Trust Estate prices which are different from those agreed upon
when the transaction in question was agreed upon;

b) Guaranteeing the returns or prices of the funds whose investment is entrusted
to it, and

c) Undertaking transactions that are contrary to its internal policies and
prudent financial practices.

6.2 Fiduciary Institutions cannot execute transactions with securities, credit
instruments or any other financial instruments that do not comply with the
specifications agreed upon in the corresponding Trust Agreement.

6.3 Fiduciary Institutions cannot undertake Trusts that are of a type which they
are not authorized to execute in accordance with the laws and provisions that
regulate the same. 6.4 In no event may any Fiduciary Institution charge against
the Trust Assets entrusted to them for payment of any sanction that is imposed
on them by any authority.

6.5 In Guaranty Trusts, Financial Institutions and SOFOLES (Special Purpose
Non-Bank Financial Institutions) shall only receive goods or rights for purposes
of guarantying the obligations involved.

6.6 Fiduciary Institutions must follow that set forth in article 106 of
subsection XIX of Credit Institutions Law, 103 section IX of the Security
Markets Law, 62 section VI of the General Law of Mutual Insurance Institutions
and Associations, 60 section VI Bis of the Federal Financial Institution Law,
and 16 of the Organizational Law of Rural Finance, as the case may be for each
institution...”.

 



NOW, THEREFORE, based on the Recitals, Representations and Warranties contained
herein, which constitute inducement for the Primary Beneficiary to execute this
Agreement, the Parties hereto agree as follows:

 



7

 

 

ARTICLES

 

FIRST.- DEFINED TERMS.

 

As used in this Agreement, the following terms when capitalized shall have the
following meanings:

 

“Affiliate” means, with respect to any Party, any other person which directly or
indirectly controls or is controlled by or is under common control with said
Party. For purposes of this Agreement, control means the authority to determine
the administration and the policies of said Party, directly or indirectly,
whether by means of controlling voting stock, of having the authority to
designate most of the members of the board of management by contract or any
other manner.

 

“Distribution Notice”, shall have the meaning indicated in subsection (b) of
Article Eleventh of this Agreement.

 

“Trustee’s Notice”, shall have the meaning indicated in subsection (e) of Clause
Twelfth of this Agreement.

 

“Designated Assets”, shall have the meaning indicated in subsection (f) of
Clause Twelfth of this Agreement.

 

“Trust Assets”, means Trust Assets A and Trust Assets B, jointly, which Trustor
contributes to this Trust on the date of execution of this Agreement in order to
secure the Loan.

 

“Trust Assets A”, means the machinery that Trustor A and Secondary Beneficiary A
contribute to this Trust on the date of execution of this Agreement in order to
secure the Loan.

 

“Trust Assets B”, means the machinery that Trustor B and Secondary Beneficiary B
contribute to this Trust on the date of execution of this Agreement in order to
secure the Loan.

 

“Event of Default”, shall have the meaning assigned to such term in the Loan
Agreement; with the understanding that the term “Event of Default” shall also
include, without limitation, breach by Trustor with respect to its obligations
pursuant to this Agreement.

 

“Loan Agreement”, shall have the meaning indicated in Recital II of this
Agreement.

 

“Loan”, shall have the meaning indicated in Recital II of this Agreement.

 

“Deposit”, shall have the meaning indicated in subsection (f)(iii) of Clause
Twelfth of this Agreement.

 



8

 

 

“Funding Distribution”, means the funding of the Loan made by Trustor A, in its
capacity as borrower, pursuant to the terms of the Loan Agreement.

 

"Business Day", means any day of the year, except Saturdays and Sundays,
holidays or any other day that the commercial banks located in New York City,
New York, United States of America, or Mexico City, Federal District, Mexico are
authorized or required by law to close.

 

“Dollars” o “USD $”, means Dollars, legal currency of the United States of
America.

 

“Loan Documents” means collectively the loan agreement, the Promissory Notes,
this Agreement, as well as any other exhibit, contract, agreement, document or
instrument relating to the same (as may be modified, amended or restated at any
time in accordance with the terms of the same).

 

“Date of Notice”, shall have the meaning indicated in subsection (b) of Article
Twelfth of this Agreement.

 

“Primary Beneficiary”, means GE CF México, S.A. de C.V. or any of its successors
or permitted assigns.

 

“Trustor A or Secondary Beneficiary A”, means Nexus Magnéticos de México, S. de
R.L. de C.V. or any of its successors or permitted assigns.

 

“Trustor B or Secondary Beneficiary B”, means Jefferson Electric, Inc. or any of
its successors or permitted assigns.

 

“Trustor” or “Secondary Beneficiary”, means Nexus Magnéticos de México, S. de
R.L. de C.V. or any of its successors or permitted assigns, and Jefferson
Electric, Inc. or any of its successors or permitted assigns, jointly.

 

“Trustee”, means Banco Invex, S.A., Institución de Banca Múltiple, Invex Grupo
Financiero, Fiduciario or any of its successors or permitted assigns.

 

“Purposes of the Trust”, shall have the meaning indicated in Article Fourth of
this Agreement.

 

“Guaranty Trust”, shall have the meaning indicated in Article Sixth of this
Agreement.

 

“Encumbrance”, means any mortgage, encumbrance, pledge, charge or any other
guaranty or any agreement regarding preference over a property or asset which
has the practical effect of creating a security interest or encumbrance on said
property or asset.

 

“Taxes on the Trust Estate”, shall have the meaning indicated in subsection (c)
of Article Eighth of this Agreement.

 



9

 

 

“Continuation Notice”, shall have the meaning indicated in subsection (d) of
Clause Twelfth of this Agreement.

 

“Suspension Notice”, shall have the meaning indicated in subsection (d) of
Clause Twelfth of this Agreement.

 

“Law”, means the General Law of Instruments and Credit Operations.

 

“Highest Bidder”, shall have the meaning indicated in subsection (f)(iii) of
Clause Twelfth of this Agreement.

 

“Notice of Compliance”, shall have the meaning indicated in subsection (e) of
Clause Twelfth of this Agreement.

 

“Notice of Termination”, shall have the meaning indicated in Article Fifth of
this Agreement.

 

“Secured Obligations”, means, jointly or separately, as the context may require,
(i) any and all obligations, whether payment obligations or those of any other
nature, to be performed by Trustor, arising from or related to the Loan
Documents; and (ii) any and all obligations of any nature to be performed by
Trustor, arising from or related to this Agreement.

 

“Note”, shall have the meaning indicated in Recital III of this Agreement.

 

“Parties”, means Trustor A, Trustor B, Primary Beneficiary, and the Trustee,
collectively.

 

“Trust Estate”, means the collective reference to the Trust Assets, whether
present or future, that Trustor transfers to Trustee pursuant to the terms of
this Agreement, as well as any other property of any nature transferred or which
shall be transferred in the future in accordance with this Agreement.

 

“Pesos” or “$”, means the legal currency in the United Mexican States.

 

“Definite Term”, shall have the meaning indicated in subsection (e) of Clause
Twelfth of this Agreement.

 

SECOND.- ESTABLISHMENT OF THE TRUST; PERFECTION AND TRUSTEE APPOINTMENT;
REVERSION.

 

(a) Establishment of Trust. In order to secure the timely and total performance,
payment, and satisfaction of any and all of the Secured Obligations, the Trustor
hereby irrevocably transfers in trust, the Trust Assets, in favor of Trustee,
for the Purposes of the Trust, with everything that corresponds to the Trust
Assets by law or in fact, free and clear of any Encumbrances or reservation of
ownership limitations of any kind.

 



10

 

 

Pursuant to the foregoing, Trustor A herein delivers to Trustee, the original
invoices endorsed in favor or Trustee, which covers the Trust Assets A.
Likewise, Trustor B herein delivers to Trustee, the original invoices endorsed
in favor of Trustee, which covers the Trust Assets B.

 

(b) Trust Assets. The Parties expressly recognize that the transfer of the Trust
Assets shall be fully effective before third parties by means of (1) the
execution of this Agreement, (2) the delivery by Trustor A of the original
invoices endorsed in favor of Trustee which covers the Trust Assets A and the
delivery by Trustor B of the original invoices endorsed in favor of Trustee
which covers the Trust Assets B, and 3) the virtual or judicial delivery of the
Trust Assets to Trustee;

 

Notwithstanding the foregoing, Trustor agrees with the Primary Beneficiary and
Trustee to record this Agreement in the Sole Registry of Personal Property
Security Interests within ninety (90) calendar days following the date of
execution of this Agreement. For purposes of the foregoing, Trustor may instruct
a notary public of its selection in Mexico, to conduct the recordation in the
aforementioned Registry. In either case, Trustor is obligated to cover the
necessary costs for the recordation.

 

Therefore, the Primary Beneficiary and Trustor herein acknowledge and agree that
Trustee does not have any obligation whatsoever to register this Trust in the
corresponding Sole Registry of Personal Property Security Interests. Such
obligation is solely that of Trustor. By means of the execution of this
document, Trustor releases Trustee from any liability, whether present or
future, which may arise from this obligation.

 

(c) Acceptance of Designation of Trustee. Trustee herein (1) accepts its
designation as trustee of this Agreement and agrees to faithfully perform the
Purposes of the Trust and all of its obligations pursuant to this Agreement and
applicable legislation (2) recognizes and accepts ownership of the Trust Estate
for the benefit of Primary Beneficiary and for the benefit of Secondary
Beneficiary A and Secondary Beneficiary B, and it agrees to maintain such
ownership for the Purposes of the Trust. Trustee is authorized by means hereof
to take any and all actions which are necessary for the Purposes of the Trust,
in accordance with this Agreement, and agrees that it will not take or fail to
take actions that may hinder the Purposes of the Trust.

 

This Agreement is registered before Trustee, under number 1,297 (one thousand
two hundred ninety-seven) for corresponding administrative and accounting
purposes. It is stipulated that all instructions directed to Trustee shall
contain such reference number.

 

(d) Reversion. On the other hand, Trustor declares that it does not reserve the
right to revoke this Trust, therefore the same may not be terminated in
accordance with article 392, section VI, of the General Law of Instruments and
Credit Operations. Notwithstanding the foregoing, subject to the terms and
conditions stated herein below, Trustor shall have the right to require the
title and ownership of the Trust Assets that it transferred to Trustee and
contributed to the Trust Estate of this Trust, in such a way that said transfer
shall not be considered a transfer for fiscal purposes, according to article 14
of the Federal Fiscal Code.

 



11

 

 

THIRD.- PARTIES TO THE TRUST.

 

The following are the parties to this Agreement:

 

Primary Beneficiary:GE CF MEXICO, S.A. DE C.V.    Trustor A and  Secondary
Beneficiary A:NEXUS MAGNETICOS DE MEXICO, S. DE R.L. DE C.V.    Trustor B and 
Secondary Beneficiary B:JEFFERSON ELECTRIC, INC.    Trustee:BANCO INVEX, S.A.,
MULTIPLE BANKING INSTITUTION, INVEX FINANCIAL GROUP, TRUSTEE

 

THIRD BIS.- TRUST ESTATE. The Trust Estate consists of the following:

 

1)The Trust Assets.

 

2)All of the property and rights that may be contributed in the future by a
Trustor or any third party, to the Trust Estate for the purposes of the same,
under any legal circumstance.

 

3)The resources obtained which arise out of the investment of the liquid assets
which exist or which may exist in the Trust Estate, with the understanding that
said liquid assets shall be invested in any of the financial entities belonging
to INVEX Grupo Financiero, S.A. de C.V.

 

4) The resources obtained in the event of a sale of the Trust Assets, according
to the extrajudicial sale and distribution proceeding agreed upon in the Special
Section of this Trust Agreement, in accordance with Article Twelfth herein
below.

 

The Parties agree that the summary above constitutes the inventory of the Trust
Estate, without prejudice to the other rights or assets which may be added to
the Trust Estate.

 

FOURTH.- PURPOSES OF THE TRUST.

 

The purposes of this Agreement (the “Purposes of the Trust”) are to secure the
due and timely payment, performance and satisfaction of any and all of the
Secured Obligations in favor of the Primary Beneficiary; allow for Trustor A to
have possession and use of the Trust Estate in accordance with the terms of
Article Seventh of this Agreement, and once each and every one of the Secured
Obligations have been paid, revert ownership and title in the Trust Estate in
accordance with Article Fifth of this Agreement.

 



12

 

 

For such purposes, Trustee:

 

(a) is and shall be the sole legal owner (único y legítimo propietario) of, and
hold good and clear title to, the Trust Estate (as the same may be reduced or
increased pursuant to the terms of this Agreement) free from all Encumbrances
and without reservation or ownership limitations of any kind, throughout the
term of this Agreement, and in any event, until the Primary Beneficiary shall
have delivered a Notice of Termination to Trustee after the timely and due
performance, payment and satisfaction of each and every one of the Secured
Obligations;

 

(b) upon receipt of a Distribution Notice from the Primary Beneficiary, shall
carry out the procedure for the extrajudicial sale and distribution of the Trust
Estate provided for in Article Twelfth of this Agreement and in accordance with
the prior written instructions of the Primary Beneficiary in accordance with the
terms of Article Twelfth of this Agreement;

 

(c) upon its receipt of a Termination Notice, revert title to the Trust Estate
to the Trustor, solely and exclusively in accordance with the written
instructions given by the Primary Beneficiary in the Termination Notice,
pursuant to the terms of Article Fifth of this Agreement;

 

(d) shall deliver to the Primary Beneficiary, any information or document
received by the Trustee from the Trustor, within 2 (two) Business Days following
receipt by the Trustee, unless a different delivery period is expressly provided
for in this Agreement;

 

(e) shall grant to Trustor A, the possession of the Trust Assets (in the event
that the procedure for the extrajudicial sale and transfer of the Trust Estate
provided for in Article Twelfth of this Agreement is not exercised); with the
understanding that Trustor A shall be considered a depository of title in favor
of Trustee for the benefit of the Primary Beneficiary, from the moment that the
procedure for the extrajudicial sale and transfer is initiated;

 

(f) shall generally, carry out any and all actions, comply and follow all
instructions delivered by the Primary Beneficiary or Trustor, as the case may
be, in accordance with the express provisions of this Agreement;

 

(g) shall receive from Trustor, as part of the Trust Estate, those other assets
which shall replace the Trust Assets pursuant to articles 400 and 401 of the
Law;

 

(h) shall open investment accounts or accounts of any other type, and shall
enter into necessary contracts with Banco Invex, S.A., Multiple Banking
Institution, Invex Financial Group or at any institution which is a part of
Invex Grupo Financiero, S.A. de C.V. in the event that some of the Trust Estate
consists of liquid assets; and

 



13

 

 

(i) shall invest the amounts of money that exist in the Trust Estate, in any of
the companies that are a part of Invex Grupo Financiero, S.A. de C.V. in
accordance with the written instructions which it shall receive from the Primary
Beneficiary, in debt instruments which are issued, secured or guaranteed by the
Federal Government, or in bank debt securities, in both cases at maturity or
repurchase, in shares representative of the corporate capital of investment
companies, as well as in those high credit quality instruments of debt, in all
cases, such investments shall be conducted for time periods necessary to ensure
that an adequate level of liquidity is maintained in order to timely comply with
resulting payments, transfers or expenses charged to the Trust Estate. In the
event that the Trustee does not receive instructions from the Primary
Beneficiary, the Trustee, without any liability, shall, at its discretion,
invest the liquid assets in the aforementioned instruments.

 

For purposes of the investment referenced in the preceding paragraph, the
Trustee submits itself, in all cases, to the legal or administrative provisions
regulating investments of trust resources and covering the Trust Estate, the
commissions and expenses which arise from it being contracted.

 

The purchase of securities or of investment instruments shall be subject to the
disposition and liquidity of the same and to the market conditions existing at
the time they are made. Likewise, the parties hereto expressly release Trustee
from any liability arising from the purchase of securities or of investment
instruments, as well as from losses that may affect the subject matter of the
Trust as a consequence of the investments made by the Trustee, pursuant to the
terms of this subsection.

 

FIFTH.- TERM OF THIS AGREEMENT.

 

This Agreement shall remain in full force and effect until: (a) the occurrence
of an Event of Default, the Primary Beneficiary delivers to Trustee a
Distribution Notice, as defined in Article Eleventh of this agreement, by means
of which it requests that Trustee proceed with the procedure for the
extrajudicial sale and distribution of the Trust Estate and the Trust Estate is
distributed in its entirety in accordance with the distribution procedure in
Article Twelfth of this Agreement; (b) the occurrence of any of the events set
forth in article 392 of the Law (with the exception of section VI of such
article 392) which is compatible with the nature of this Agreement; or (c)
Primary Beneficiary delivers to Trustee a notice of termination ratified before
a Mexican notary public (hereinafter the “Termination Notice”). The Termination
Notice shall (i) be substantially in the form attached hereto as Exhibit “C”;
and (ii) be delivered by Primary Beneficiary to Trustee (with copy to Trustor),
ratified before a Mexican notary public within ten (10) Business Days following
the date on which the Secured Obligations have been duly and timely paid,
performed and satisfied. This Agreement shall terminate upon delivery of the
Termination Notice by the Primary Beneficiary to the Trustee as contemplated in
this Article and Trustee reverts ownership and title in the Trust Estate to the
corresponding Trustor in accordance with the same.

 



14

 

 

SIXTH.- ESTABLISHMENT OF GUARANTY TRUST.

 

The Trustor herein establishes a guaranty trust (hereinafter the “Guaranty
Trust”) in favor of the Primary Beneficiary in order to guaranty the full and
timely fulfillment of the Secured Obligations, by means of the affectation of
the Trust Assets.

 

Once Trustor A, in its capacity as borrower, has paid the full amount of the
Loan and its accessories, including without limitation, interest, commission,
and expenses, in accordance with the Loan Agreement, the Guaranty Trust shall be
extinguished and the Primary Beneficiary agrees to sign all documents which are
necessary in order to document such release.

 

SEVENTH.- USE OF THE TRUST ESTATE; RIGHT TO INSPECT.

 

(a) To the extent expressly permitted and in accordance with the terms of the
Loan Agreement and this Agreement, and so long as an Event of Default does not
occur and continue, or the procedure mentioned in Article Twelfth of this
Agreement is not commenced, Trustor A shall be authorized to do the following:

 

(i)take possession of and use the Trust Assets; with the understanding that
Trustor A shall have possession of the Trust Assets, such Trust Assets shall be
located in Mexico, at the facilities and domicile of Trustor A;

 

(ii)combine them with assets and utilize them in the manufacturing of other
items, when their nature permits, so long as, in these two last scenarios, their
value is not decreased and the Trust Assets, once combined with other items
(with the exception of the property, fruits and products which as produced, the
same which do not enter into the Guaranty Trust) form part of the Trust Assets;
and

 

(iii)receive, utilize and dispose of the fruits and products of the Trust
Assets, in the ordinary course of business.

 

(b) In the event that an Event of Default occurs and continues, and such Event
of Default is not cured within the time period provided to cure such Event of
Default in accordance with the terms of the Loan Agreement, and Trustee has
received a Distribution Notice from the Primary Beneficiary, all of the rights
granted to Trustor A, in accordance with the immediately preceding subsection
(a), shall terminate and upon the receipt of a Distribution Notice from the
Primary Beneficiary, Trustee shall follow the procedure established in Article
Twelfth of this Agreement.

 



15

 

 

(c) In accordance with that provided for in article 401 of the Law, Trustee and
the Primary Beneficiary (or any person or persons designated by such) shall
have, at is sole discretion, the right to visit, once per year, any place of
business of Trustor on Business Days and during regular office hours, upon prior
written notice to Trustor A at least 5 (five) Business Days in advance, on such
occasions as are reasonably necessary (except in the event of a continuing Event
of Default, in which case prior notice shall not be required but with the
understanding that such visits shall be made on Business Days and during regular
office hours), without interfering with or hindering the operations of Trustor
A, and to examine, inspect and audit each and every part of the Trust Estate and
to examine, inspect, audit and revise and obtain copies and excerpts from the
books, records, publications, orders, receipts and correspondence or any other
information of Trustor A in relation to the Trust Estate or the Trust, and each
one shall be authorized to discuss the matters, finances and accounts of Trustor
A with their respective officers or directors and with their respective
independent certified accountants (if Trustor A desires, representatives of
Trustor A may be present at such discussions). Likewise, Trustee and the Primary
Beneficiary shall be authorized, if deemed necessary or convenient, to conduct
appraisals of the Trust Assets, the same which in all cases shall be charged to
Trustor A.

 

(d) In view of the foregoing, Trustor and the Primary Beneficiary agree that
Trustee shall not have any liability arising from the deposit of the Trust
Assets in favor of Trustor A, and that Trustor A shall be the only and exclusive
party liable for the deposit of the Trust Assets.

 

EIGHTH.- OBLIGATIONS OF TRUSTOR.

 

(a) During the term of this Agreement, Trustor agrees to do the following: (i)
to defend the title and right of the Trustee and the Primary Beneficiary in and
to the Trust Estate against any claims and actions of any person other than the
Trustee and the Primary Beneficiary; (ii) not to create, incur, assume or permit
the existence of any Encumbrance or options in favor of, or any claim of any
person in connection with, the Trust Estate or any portion thereof; (iii) not to
sell, transfer, assign, pledge, deliver, transfer in trust, grant, usufruct or
dispose in any manner, or give any option with respect to the Trust Estate or
any portion thereof, except as stated in Article Seventh of this Agreement and
in the measure expressly permitted in accordance with the Loan Agreement; and
(iv) to execute and deliver to the Trustee or the Primary Beneficiary those
documents and carry out any action which is reasonably necessary in connection
with this Agreement or the Trust Estate, that the Trustee (acting in accordance
with and pursuant to the instructions of the Primary Beneficiary) or the Primary
Beneficiary request in writing in order to protect and maintain the Trust
Estate, as well as to pay any and all costs and expenses arising from or
relating to the foregoing, upon prior delivery of the corresponding documents to
Trustor.

 

(b) In accordance with article 401 of the Law, Trustor expressly acknowledges
that, being that Trustor A shall maintain possession of the Trust Assets, all
risks of loss, damages or decrease in the value of the Trust Assets put in trust
by Trustor A, shall be solely and exclusively the obligation of Trustor.

 

(c) Likewise, and in accordance with article 400 of the Law, the parties agree
that Trustor A shall maintain possession of the Trust Assets in its capacity as
depositary, and therefore, Trustor A shall be obligated to (i) preserve the
Trust Assets put in trust by Trustor as if they belonged to Trustor itself; (ii)
not utilize them for purposes other than those mentioned in Article Seventh of
this Agreement; and (iii) be responsible for damages to third parties caused by
their use. Trustor shall pay each and every cost and expense which is necessary
and convenient for the due preservation, repair, administration, and collection
of the Trust Estate.

 



16

 

 

(d) Trustor shall deliver to Trustee and to the Primary Beneficiary, an
electronic file (.txt or .xls) which contains a description of the following
information relating to the Trust Assets (or any portion of the same), within
ten (10) Business Days following the date of execution of this Agreement: (i)
name of the machinery, (ii) location, (iii) date of the last appraisal and
effectiveness, (iv) appraisal value, (v) currency used in the appraisal and any
other observation, if applicable.

 

(e) In accordance with that provided for in Article 401 of the Law, if the fair
market value of the Trust Estate devalues in such as way that it no longer
covers the Secured Obligations, Trustor shall contribute additional assets to
the Trust which are sufficient to restore the original proportional value of the
Trust Assets in relation to the Loan. If Trustor does not do so, the Secured
Obligations may be considered to be in Default, in which case the Primary
Beneficiary must notify the Trustor of such either judicially or by means of
notary public, with a copy to Trustee and pursuant to the terms of Clause
Eleventh of this Agreement.

 

Trustor shall be the only party responsible for determining the fair market
value of the Trust Estate, without any liability to Trustee. The Primary
Beneficiary, in its discretion, may request for Trustor to provide a statement
certifying to the best of its knowledge, the values requested by the Primary
Beneficiary, the fair market value of the Trust Estate in the event that Trustor
is in Default.

 

NINTH.- DEFENSE OF THE TRUST ESTATE; INDEMNITY.

 

(a) Trustee shall not be responsible for facts, acts or omissions of authorities
of the Trustor, of the Primary Beneficiary or of third parties which impede or
make the performance of the Purposes of the Trust difficult.

 

(b) Trustee shall always act in good faith and shall not abandon, leave
unguarded or cause or permit any damage to the Trust Assets for which it
possesses legal title in accordance with this Agreement, as long as it has
knowledge of any event or fact which may directly affect the Trust Estate, and
taking into consideration that the Trust Assets are in the possession of Trustor
A.

 

(c) In case the defense of the Trust Estate is required before any third party,
the Trustee shall grant powers of attorney for lawsuits and collections (which
shall not in any case be irrevocable) to the person or persons designated in
writing by the Trustor, unless there is an existing Event of Default and the
Primary Beneficiary has delivered a Distribution Notice to the Trustee, in which
case the Primary Beneficiary shall have the exclusive authority to instruct
Trustee in writing to revoke any powers of attorney previously granted and to
grant powers of attorney to the person or persons designated by the Primary
Beneficiary for such purposes. However, Trustee shall not assume any liability
whatsoever with respect to the actions carried out by any of such
attorneys-in-fact, and a provision stating the same shall be included in the
powers of attorney granted by the Trustee. Likewise, the attorneys-in-fact
designated for the defense of the Trust Estate shall accept that any and all
costs, fees and expenses incurred by such attorneys-in-fact in the granting or
exercise of such powers of attorney shall be covered solely and exclusively by
the Trustor, and that the Trustee shall have no liability in connection
therewith.

 



17

 

 

All costs, fees and expenses incurred by the designated attorneys-in-fact or
incurred in the respective lawsuits shall be charged to Trustor, and Trustee
shall not assume responsibility of any kind for such matters. Notwithstanding
the foregoing, in the event that the costs, fees and expenses relating to the
lawsuits are not paid by the Trustor, the Primary Beneficiary shall make payment
for the same in order not to delay attention to the referenced processes and
proceedings, and Trustor agrees to reimburse the Primary Beneficiary within
fifteen (15) Business Days following said payment, for the corresponding
amounts, upon prior delivery of the receipts and/or corresponding documentation
to Trustor.

 

In light of the foregoing, when Trustee received any notice, lawsuit, or any
claim which may in some way affect the Trust Estate, it shall make Trustor and
Primary Beneficiary aware of the same, as applicable, in order to proceed with
the proceeding mentioned hereinabove, ceasing any liability to Trustee by means
of this notice.

 

(d) Trustor shall pay, on time, any taxes, rights, contributions, impositions or
charges of any kind which are determined or taxes by any governmental authority
on the Trust Estate, including its accessories (hereinafter the “Taxes on the
Trust Estate”) which correspond in accordance with applicable laws. Trustor
shall deliver to Primary Beneficiary and to Trustee, when requested in writing,
all of the documents necessary in order to prove that the Taxes on the Trust
Estate have been paid on time, in the proper manner, and in their entirety.

 

(e) In the event of an emergency, Trustee shall take such actions as are
necessary in order to preserve the Trust Estate and the rights relating to the
same, without assuming any liability to Trustor and Primary Beneficiary for the
results of its action, except in the event of negligence or bad faith by
Trustee. The foregoing is without prejudice to the obligation of the Trustor or
the Primary Beneficiary, in case of an Event of Default and a Distribution
Notice, to instruct Trustee to issue sufficient powers of attorney and to
initiate to the defense of the Trust Estate pursuant to the terms of this Trust.

 

(f) Trustor hereby agrees to indemnify, defend, and hold harmless Trustee,
Primary Beneficiary, and their respective shareholders, officers, fiduciary
delegates, directors, employees, advisors and agents from and against any and
all claims, demands, actions, obligations, damages, losses, liabilities, costs
and expenses (including reasonable attorneys’ fees) arising out of or relating
to an Event of Default of this Agreement by Trustor, or with respect to the
Trust Estate or other agreements in which Trustor is a party when the rights of
the Primary Beneficiary and the Trustee under this Agreement or the Trust Estate
are affected, except if it arose directly from negligence, duress or bad faith.
In the event that the Primary Beneficiary is responsible for such negligence,
duress or bad faith, it shall indemnify, defend, and hold harmless the other
Parties, as well as their respective shareholders, officers, fiduciary
delegates, directors, employees, advisors and agents from and against any and
all claims, demands, actions, obligations, damages, losses, liabilities, costs
and expenses (including reasonable attorneys’ fees), unless they arise directly
from negligence, duress or bad faith.

 



18

 

 

TENTH.- WARRANTY OF TITLE.

 

Trustor shall be obligated and responsible for the warranty of title of the
Trust Estate or any portion of the same in accordance with applicable law.

 

Trustor herein authorizes Trustee and Primary Beneficiary to assign, transfer or
convey, in any manner, the rights arising from this Article and to be liable to
any third party who is an assignee of the Primary Beneficiary or to any third
party who acquires an interest in the Trust Estate.

 

The rights arising from this Article shall remain in full force and effect
during the entire term in which the Secured Obligations remain outstanding.

 

ELEVENTH.- EVENTS OF DEFAULT.

 

(a) In the event of a continuing Event of Default, (after the expiration of the
applicable cure period available to cure the Event of Default, in accordance
with the Loan Agreement) and Trustee has received a Distribution Notice from the
Primary Beneficiary, all of Trustor’s rights, in accordance with Article Seventh
or any other rights that Trustor shall have a right to exercise in accordance
with this Agreement, shall cease and shall subsequently be exercised by Trustee
(in accordance with the instructions received in advance from the Primary
Beneficiary).

 

(b) Trustor herein expressly and irrevocably accepts and authorizes Trustee so
that upon Trustee’s receipt of a notice from the Primary Beneficiary it may (i)
certify that an Event of Default has occurred (the “Distribution Notice”); and
(ii) request for Trustee to transfer, pursuant to Article Twelfth of the Trust,
and proceed with the procedure for an extrajudicial sale and distribution of the
Trust Estate in accordance with Article Twelfth of this Agreement. The
Distribution Notice shall be prepared substantially in the form of notice
attached hereto as Exhibit “D”.

 

(c) Trustor shall give notice to Trustee and the Primary Beneficiary within the
Business Day following the date on which it becomes aware of the existence of an
Event of Default or of any event which constitutes or which by means of notice
or by the lapse of time or both, may constitute an Event of Default.

 



19

 

 

(d) Trustor expressly acknowledges that the Primary Beneficiary has executed the
Loan Agreement and has issued or will issue the Loan and has funded or will fund
such amount to Trustor A in accordance with the Loan Agreement and that the
essential inducement to the Primary Beneficiary is, among others, the agreement
of the Trustor and its express and irrevocable authorization to the Trustee to
follow the procedure for the extrajudicial sale and distribution of the Trust
Estate set forth in Article Twelfth of this Agreement and in accordance with
article 83 of the Law of Credit Institutions. Trustor hereby irrevocably agrees
to abstain from filing, and hereby waives any right it may have or which it may
hereinafter acquire, to file any claim or lawsuit in connection with the
validity, legality or enforceability of the procedure for the extrajudicial sale
and distribution of the Trust Estate set forth in Article Twelfth of this
Agreement and applicable laws. Trustor and the Primary Beneficiary hereby
expressly agree that the matters set forth herein, which have been expressly
acknowledged by the Trustor, shall have the effect of a transaction to prevent
future disputes, in accordance with Title XVI of the Second Part of Book Four of
the Federal Civil Code.

 

SPECIAL SECTION

EXTRAJUDICIAL SALE AND DISTRIBUTION

 

TWELFTH.- PROCEDURE FOR THE EXTRAJUDICIAL SALE AND DISTRIBUTION OF THE TRUST
ESTATE.

 

(a) Pursuant to article 403 of the Law, the parties hereby expressly and
irrevocably agree that at any time that a continuing Event of Default occurs,
(after the expiration of the applicable cure period available to cure the Event
of Default, in accordance with the Loan Agreement) and Trustee has received a
Distribution Notice in accordance with this Agreement, Trustee shall proceed
with the extra-judicial sale and distribution of all of the Trust Assets in
accordance with the procedure described in this Article.

 

(b) The Distribution Notice shall include the outstanding payment due on the
Loan, including its accessories, whether interest, commissions, expenses or
other amounts which are due and payable in accordance with the Loan and which
have been incurred up to the date of the Distribution Notice (the date that the
Distribution Notice is delivered to Trustee shall hereinafter be referred to as
the “Notice Date”), as well as a description of the breach or breaches of the
Loan by Trustor and a description of the Designated Assets (as such term is
defined herein below).

 

(c) Trustor shall pay Trustee, in advance, the reasonable amounts required by
such, to pay the costs and expenses that Trustee must pay in order to conduct
the execution procedure described in this article, to conduct the sale of the
Trust Assets. Upon non-payment by Trustor, the Primary Beneficiary shall pay
such amounts, and in the event that there are not sufficient funds, Trustee may
abstain from implementing such procedure. Under no circumstance shall Trustee
cover the aforementioned costs and expenses with its own resources. For such
purposes, Trustee shall send a notice to Trustor and the Primary Beneficiary,
specifying the amount required by the Trustee in order to pay such items.
Trustee shall register and retain proof or receipts or other evidence of the
expenses incurred. Any amount paid by and of the aforementioned Parties shall be
deducted from the amount obtained from the sale of the Trust Assets and paid to
the respective party.

 



20

 

 

(d) The Primary Beneficiary will be entitled, at any time (following the
delivery of a Distribution Notice), by means of a written notice delivered to
Trustee (each such notice, a “Suspension Notice”), to instruct Trustee to
suspend, in whole or in part, and with as much diligence as possible, the
procedure for the extrajudicial sale and distribution of the Trust Estate
initiated pursuant to such Distribution Notice, provided, however, that such
suspension shall cease to be effective, in whole or in part, from the date
Trustee receives from the Primary Beneficiary, one or more instructions in
writing (each such notice, a “Continuation Notice”) instructing Trustee to
continue, in whole or in part, with the suspended procedure for the
extrajudicial sale and distribution of the Trust Estate .

 

Once Trustee receives the corresponding Continuation Notice, Trustee shall
continue with the procedure for the extrajudicial sale and distribution of the
Trust Estate in accordance with this Special Section and the written
instructions of the Primary Beneficiary.

 

(e) Trustee shall give written notice to Trustor (the "Trustee Notice"), with
copy to the Primary Beneficiary, indicating that it has received a Distribution
Notice and attach a copy of the same, as soon as possible but in any event no
later than the Business Day immediately following the date on which the Trustee
receives the Distribution Notice by means of a notary public, public courier or
via voluntary jurisdiction at those addresses indicated in Article Eighteenth of
this Agreement. Additionally, in the Trustee Notice, Trustee shall instruct
Trustor to deliver the physical possession and/or to put it at the disposition
of the person designated by the Primary Beneficiary in the Distribution Notice,
each and every one of the Trust Assets that make up the Trust Estate no later
than forty-five (45) calendar days following the expiration of the Definite Term
(as such term is defined herein below). The person that has been designated by
the Primary Beneficiary for the purposes indicated herein, shall be the
depositary of the Trust Assets. Within 3 (three) Business Days after the date
the Trustor receives the Trustee Notice (or the date on which the publication
referred to in the last paragraph of this subsection (e) was conducted) (the
"Definite Term"), Trustor shall be entitled to present documentation
demonstrating to the satisfaction of the Trustee and the Primary Beneficiary,
(i) that it has cured and/or has complied with the obligations giving rise to
the Event of Default described in the Distribution Notice attached to the
Trustee Notice and to present written proof to the Primary Beneficiary, and/or
(ii) compliance with the full payment of the amount due in the manner and
pursuant to the terms agreed upon in the Loan Agreement and/or (iii) submit to
Primary Beneficiary (and to the Trustee) documentation to verify the renewal,
extension of time or temporary waiver of the obligation(s) which gave rise to
the Event of Default or, alternatively, deliver to the Trustee the amount
indicated in the Distribution Notice (such notice, a "Notice of Compliance").

 

If the Definite Term expires and the Event of Default continues without the
Trustor delivering to Trustee and the Primary Beneficiary a Notice of
Compliance, the Trustor shall comply with the instructions issued by the Trustee
in the Trustee's Notice, in accordance with the preceding paragraph.

 



21

 

 

If Trustor conducts acts or omissions or prevents or hinders in any way delivery
of the Trustee’s Notice by Trustee, so that Trustee is prevented from delivering
such, Trustee shall give notice of the Trustee’s Notice by means of publication
as soon as possible, in a notice in the newspaper "Reforma" or a notice in the
newspaper "El Informador" or in the Official Daily Gazette of the Federation, or
if such newspapers cease to be published, in any of the major newspapers in
Mexico City, Federal District.

 

(f) Once the Trustor delivers such Trust Assets that make up the Trust Estate,
Trustee shall proceed as directed in writing by the Primary Beneficiary for such
purposes, with the extrajudicial sale, for consideration, of all or part of the
Trust Estate, as such assets are specifically designated by the Primary
Beneficiary in the Distribution Notice (the "Designated Assets"). In connection
with such sale, the Trustee shall, upon receipt of the corresponding
Distribution Notice from the Primary Beneficiary, proceed as follows:

 

(i)                 The Primary Beneficiary shall first deliver to the Trustee,
without the intervention of Trustor, a list of potential purchasers of the
Designated Assets.

 

(ii) Trustee shall, in accordance with written instructions from the Primary
Beneficiary, privately deliver a notice of sale for the auction of the
Designated Assets to prospective purchasers indicated by the Primary Beneficiary
(a "Notice of Sale"). The Notice of Sale shall be delivered by Trustee as soon
as possible but no later than 10 (ten) Business Days prior to the expected date
of the auction. The Notice of Sale shall be prepared substantially in terms of
the form attached hereto as Exhibit "F" and shall indicate, among other things,
the place and time that the auction will be held, the Reference Price (as
defined in the following paragraph), and establish that the sale is the result
of the extrajudicial sale and distribution of the Trust Estate pursuant to the
terms of this Agreement.

 

The Reference Price stated in the Notice of Sale (hereinafter the "Reference
Price") shall be in Dollars and will be determined by an expert appraiser
approved by a lending institution designated by the Primary Beneficiary by means
of an appraisal reflected in Dollars, of the Designated Goods that make up the
Guaranty Trust. Once the Trustee receives the Reference Price of the Designated
Assets, the Trustee shall notify the Trustor and the Primary Beneficiary. The
cost of such appraisal shall be borne by the Trustor or, if applicable, the
Primary Beneficiary in terms of subsection (c) above.

 

(iii) Also, the Notice of Sale shall provide that (i) any person interested in
participating in the auction shall deposit with the Trustee an amount at least
equal to 10% (ten percent) of the Reference Price set out in the Notice of Sale,
by means of certificates of deposit issued by authorized credit institutions, at
least 2 (two) Business Days prior to the date of the auction (the "Deposit"),
(ii) any bid shall not be accepted or considered valid unless the Deposit is
established in the terms and within the period referred to above, and (iii) the
bids of participants must be at least equal to the applicable Reference Price.
The Trustee, upon prior instructions from Primary Beneficiary, shall transfer
the Designated Assets in favor of the bidder who has offered the highest bid
(the "Highest Bidder"), which in any case must be at least an amount equal to
the applicable Reference Price. In case two or more persons have submitted equal
bids and they are the highest bids, the Primary Beneficiary in its discretion
shall designate a person to whom the Trustee will transfer the Designated Assets
and such will be considered, for this purpose, as the Highest Bidder.

 



22

 

 

(iv) The Highest Bidder shall pay to the Trustee (in immediately available
funds), the balance of its bids (which in any case must be at least equivalent
to the applicable Reference Price) at the time that the transfer of the
Designated Assets are transferred to the Highest Bidder pursuant to applicable
law. In the event that the transfer of the Designated Goods is not carried out
for any reason attributable to the Highest Bidder, (x) the Highest Bidder will
lose the Deposit delivered to the Trustee for the benefit of the Trust Estate;
and (y) the Trustee will sell the Designated Assets in accordance with the
instructions of the Primary Beneficiary, to the next Highest Bidder, to the
extent that its bid is at least equal to the applicable Reference Price. This
paragraph (iv) must be transcribed word for word in the Notice of Sale.

 

(v) In the event that the Trustee is unable to carry out the sale of the
Designated Assets in the first auction, then, in accordance with written
instructions from the Primary Beneficiary, the Trustee shall deliver to
prospective purchasers of the Designated Assets, who shall be designated by the
Primary Beneficiary in terms of subsection (f) (i) above. The original Reference
Price in the Notice of Sale will be reduced by 2.5% (two point five percent)
every 60 (sixty) calendar days in case the sale is not conducted. In this
regard, the corresponding Notice of Sale shall provide that the Trustee shall
not offer the Designated Goods for less than the reduced Reference Price, as
appropriate (upon receiving an offer from a good faith purchaser). If within a
period of 12 (twelve) months, there shall be a new assessment, in Dollars, of
the Designated Assets that constitute the Guaranty Trust, by an expert appraiser
authorized by a lending institution designated by the Primary Beneficiary. The
value provided by the new appraisal will be considered, for all purposes, as the
Reference Price. Once the Trustee receives the new Reference Price of the
Designated Assets, it shall notify Trustor and the Primary Beneficiary. If the
Reference Price is adjusted so that it is equal to or less than the balance of
the Guaranteed Obligations and accessories, the Primary Beneficiary shall have
the right to ask Trustee to adjust the Designated Assets pertaining to the
Guaranty Trust to pay the balance of the Guaranteed Obligations and accessories.
The second or subsequent Notices of Sale for the Designated Assets shall be
given in accordance with and subject to the provisions of paragraphs (i), (ii),
(iii) (iv) and (v) of this subsection (f).

 

(g) The contract of sale to be entered into by and between Trustee and the
Highest Bidder who will acquire all of the Trust Assets, or where appropriate,
the Designated Assets, must establish that payment of the price shall be in
Dollars and shall be made upon execution.

 



23

 

 

The amounts received by the Trustee for the sale of all of the Trust Assets or,
where applicable, the Designated Assets, which constitute the Guaranty Trust
shall be applied as follows: (i) first to the payment of any and all taxes that
are generated from such transfer, (ii) second to the outstanding trust fees, in
accordance with the provisions of Article Fifteenth of the Agreement, (iii)
third, to payment or reimbursement of costs of implementation of the Guaranty
Trust, (iv) fourth, to pay the amount indicated by the Primary Beneficiary in
the Distribution Notice, which, once made, shall release Trustor from the
Guaranteed Obligations whenever the amount of resources obtained from the sale
and distribution of the Guaranty Trust are sufficient to liquidate the
Guaranteed Obligations, being that if they were insufficient, Trustor A would
not be released from the Secured Obligations under the Loan Agreement; and (v)
fifth, the remainder of the funds obtained from the sale and distribution of the
Guaranty Trust shall be returned to Trustor in relation to the assets
transferred to this Trust.

 

(h) It is expressly agreed between the Parties in the event that the proceeds
from the sale of the Trust Estate are not sufficient to fully cover the
Guaranteed Obligations or any other amount owed to the Primary Beneficiary or
Trustee under this Agreement, including without limitation, any fees and
expenses incurred by the Primary Beneficiary or Trustee in connection with this
Agreement or in connection with the sale of the Trust Estate, the Primary
Beneficiary and the Trustee expressly reserve any and all rights which they may
have to exercise to receive full payment of any such amounts.

 

(i) The Trustor agrees to perform or cause to be carried out, all acts or
initiate any and all procedures necessary or convenient in order for the Trustee
(acting in accordance with written instructions from the Primary Beneficiary) to
carry out the extrajudicial sale and distribution of the Trust Estate (or any
part thereof) in the manner provided in this article. The Grantor further agrees
to perform or cause to be carried out all acts necessary or appropriate to
expedite the sale, assignment or transfer of all or any part of the Trust
Estate, and to execute and deliver any documents and take any other action that
the Trustee (acting under the instructions of the Primary Beneficiary) or the
Primary Beneficiary deems necessary or desirable for the purpose of such sale,
assignment or transfer to be is made in accordance with applicable law.

 

(j) Being that the Secured Obligations consist of monetary obligations
denominated in Dollars, for payment of such Secured Obligations, the proceeds of
the extrajudicial sale and distribution of the Trust Estate or any portion
thereof must be received in Dollars.

 

In accordance with the provisions of Article 403 (four hundred and three) of the
General Law of Instruments and Credit Operations, the Parties signed the text of
this Special Section in a separate document, in addition to signing this
Agreement, expressing their express consent and irrevocable instruction to the
Trustee to follow the procedure for extrajudicial sale and distribution of the
Trust Estate under this Special Section, which is attached hereto as Exhibit
"E".

 



24

 

 

THIRTEENTH.- LEGAL PROHIBITIONS.- For the purposes stated in item 5.5 of the
provisions that Bank of Mexico (Banco de México) issued on the subject matter of
Trusts, by means of circular 1/2005, Trustee makes the other parties to this
Agreement aware of the text of the following articles which establish
prohibitions on the fiduciary institution in the execution of trusts:

 

--- From The General Law of Instruments and Credit Operations:

 

---Article 382. .“…A trust established in favor of the TRUSTEE is null, except
that which is provided for in the following paragraph, and other applicable
legal provisions.

---The fiduciary institution may be a trustee in Trusts in which the purpose is
to serve as an instrument for the payment of unsatisfied obligations, in the
event of loans issued by such institution for the performance of business
activities. For the purposes thereof, the parties must establish the terms and
conditions to resolve potential conflicts of interest…”

 

---Article 394. “Prohibited matters:

 

---I. Secret Trusts;

---II. Those in which the benefit is granted successively to different persons
which must be substituted by the death of the prior one, except in the case in
which the substitution is made in favor of persons that are alive or already
conceived, upon the death of the Trustors; and

---III. Those in which the duration is more than fifty (50) years, when a legal
entity that is not an entity under public law or a charitable institution, is
named as a beneficiary. Nonetheless, a Trust with a duration of more than 50
years can be established when the purpose of the Trust is the maintenance of a
non-profit scientific or artistic museum…”.

 

---From The Law Of Credit Institutions:

 

“ARTICLE 106. Credit institutions shall be prohibited from:

---XIX.- In the undertaking of operations that are referred to in subsection XV
of article 46 of this Law:

---a) Repealed

---b) Being liable to the Trustor, grantors, and principals for the breach of
payment obligations for the loans issued, or the grantors, for the values that
are acquired, unless it is their fault, according to that set forth in the final
part of Article 391 of the General Law of Instruments and Credit Operations, or
guarantee the return of funds that are entrusted to them.

---If at the end of the trust, mandate or commission established for the
granting of loans, such have not been liquidated by the debtors, the institution
shall transfer them to the trustee or trustor, as the case may be, or to the
principal, abstaining from covering their payment.

 



25

 

 

---In the trust, mandate, or commission agreements, there will be inserted in a
conspicuous manner that set forth in this subsection together with a statement
from the fiduciary to the effect that its content was unequivocally provided to
the persons who have received property or rights with respect to the trust;

---c) Acting as trustees, principals or commission agents in trusts, agencies or
commissions, respectively, that directly or indirectly, receive public funds by
means of any act that causes either a direct or an indirect liability, with the
exception of those trusts established by the Federal Government through the
Treasury and Public Credit Department, and trusts in which securities are issued
that are registered in the National Securities Registry pursuant to that set
forth in the Securities Market Law;

---d) Carry out trusts, agencies or commissions referenced in the second
paragraph of article 88 of the Investment Association Law;

---e) Acting in trusts, agencies or commissions by means of which limitations
and prohibitions contained in financial laws are evaded;

---f) Utilizing funds or securities from the trusts, agencies or commissions
dedicated for the issuance of loans, in which the trustee has discretionary
authority, in the granting of such to undertake operations by virtue of which
result or could result in the following becoming debtors: their fiduciary
delegates, the members of the board of directors or advisory board, as the case
may be, owners and alternates, whether they are in office or not; the
institution’s employees and officers, owners who are inspectors or alternate
inspectors, whether in office or not; the external auditors of the institution,
the members of the respective technical trust committee, relatives of the first
degree or spouses of the aforementioned persons, the meetings of companies in
which said persons constitute a majority or the same institutions, as well as
those persons which the Bank of Mexico determines by means of dispositions of a
general nature;

---g) Managing rustic properties, unless they have received management for the
distribution of the assets among heirs, beneficiaries, associates or creditors,
or to pay any obligation or to guarantee its compliance with the value of said
property or its products, and in these cases without the term of the management
exceeding two years, except in the event of a production trust or a guarantee
trust;

---h) Enter into trusts which manage amounts of money which are periodically
contributed by groups of consumers integrated by means of commercialization
systems, earmarked for the acquisition of certain properties or services, as
those listed in the Federal Consumer Protection Law.------

---Any agreement contrary to that set forth in the preceding subsections shall
be null.”------

  



26

 

 

---FROM THE 1/2005 CIRCULAR FROM BANK OF MEXICO (BANCO DE MÉXICO)

---“...6.1 In the execution of Trusts, Fiduciary Institutions are prohibited
from doing the following:

---a) Charging the Trust Estate prices different from those agreed upon when the
operation in question was agreed upon;

---b) Guaranteeing the returns or prices of the funds whose investment is
entrusted to it, and

---c) Undertaking transactions that are contrary to its internal policies and
prudent financial practices.

---6.2 Fiduciary Institutions cannot execute transactions with securities,
credit instruments or any other financial instruments that do not comply with
the specifications agreed upon in the corresponding Trust Agreement.

---6.3 Fiduciary Institutions cannot undertake Trusts that are of a type which
they are not authorized to execute in accordance with the laws and provisions
that regulate the same.
----6.4 In no event may any Fiduciary Institution charge against the Trust
Assets entrusted to them for payment of any sanction that is imposed on them by
any authority.

---6.5 In Guaranty Trusts, Financial Institutions and SOFOLES (Special Purpose
Non-Bank Financial Institutions) they shall only receive goods or rights for
purposes of guarantying the obligations involved.

---6.6 Fiduciary Institutions must follow that set forth in article 106 of
subsection XIX of Credit Institutions Law, 103 section IX of the Security
Markets Law, 62 section VI of the General Law of Mutual Insurance Institutions
and Associations, 60 section VI Bis of the Federal Financial Institution Law,
and 16 of the Organizational Law of Rural Finance, as the case may be for each
institution...”.

 

 

FOURTEENTH.- TAXES AND EXPENSES.

 

(a) All taxes, costs, expenses, commissions, Taxes on the Trust Estate and fees
arising from the preparation and execution of this Agreement, and in connection
with any amendment hereof in accordance with Article Seventeenth of this
Agreement, as well as by any action or document, which must be carried out,
prepared, executed or notified pursuant to this Agreement, including, without
limitation, reasonable attorneys fees of the legal advisors of Primary
Beneficiary and Trustee, as well as any and all reasonable costs and expenses
incurred by Primary Beneficiary and Trustee in the fulfillment of their
respective obligations, in the exercise of their respective rights in accordance
with this Agreement and in the distribution of the Trust Estate, shall be fully
and exclusively covered by the Trustor.

 

(b) In the event that for any reason the Primary Beneficiary pays, on the
account of the Trustor (or any of them), any such fees, costs or expenses,
Trustor agrees to immediately reimburse the Primary Beneficiary, as applicable,
upon Trustor’s request, the amounts paid along with a penalty on such amounts
upon the prior delivery to Trustor of the corresponding receipts and/or
documentation. The penalty shall be calculated by multiplying the amount of the
fees, costs and expenses paid by the Primary Beneficiary by 0.003 by the number
of calendar days from the date of payment until it is reimbursed.

 

(c) Trustor shall indemnify and hold harmless Trustee in the event of a fiscal
contingency arising from the transaction in this Agreement, as long as the same
does not arise from the fault or negligence of Trustee or of the Primary
Beneficiary (including reasonable fees and expenses, duly documented, from
fiscal and legal advisors).

 



27

 

 

(d) Trustor herein represents that based on article sixteen (16) of the Fixed
Rate Corporate Tax Law published in the Official Daily Gazette of the Federation
on October 1, 2007, it shall comply with the obligations established in such
law, releasing Trustee from all liability relating to the performance of the
same, being that they are the strict responsibility of Trustor.

 

(e) In accordance with section II second of rule I.11.2 of the Miscellaneous
Fiscal Resolution in effect and for purposes of the Tax on Cash Deposits, in the
event that such arise, Trustor A herein declares and represents that the
deposits received in the accounts opened in the name of the Agreement shall be
considered its own. For purposes of the foregoing, it desires for the proof of
the withholdings of such tax to be issued with tax ID (RFC) NMM041015IZA for all
accounts opened by Trustee for such purpose.

 

(f) If in the event for any reason, the fiscal authorities require the payment
of any contribution to Trustee, it will provide timely notice of the same to
Trustor within two (2) Business Days following the date on which Trustee
receives notice from the corresponding authority, with copy to the Primary
Beneficiary, so that in compliance with this responsibility, Trustor can carry
out the necessary transactions and payments.

 

FIFTEENTH.- TRUSTEE FEES.

As consideration for its services in accordance with this Agreement, Trustor
shall pay Trustee the fees established as follows, with the understanding that
such amounts do not include the corresponding value added tax:

 

a)Fees for acceptance of the position of Trustee: $2,149.00 USD (Two Thousand
One Hundred Forty-nine and 00/100 Dollars), plus the corresponding value added
tax (VAT), payable in one lump sum upon the execution of this Agreement.

 

b)Fees for Management of the Trust. $3,471.00 USD (Three Thousand Four Hundred
Seventy-one and 00/100 Dollars) annually or its corresponding portion, plus the
corresponding value added tax (VAT), payable on an annual basis, in advance,
with the understanding that the first annual payment shall be paid upon the
execution of this Agreement.

 

c)Fees in the Event of Distribution: 1.5% (One point five percent) on the value
of the Trust Estate, plus the corresponding value added tax (VAT), payable at
the beginning of the distribution process.

 

d)Fees for Amendments to the Trust. $500.00 USD (Five Hundred and 00/100
Dollars), plus the corresponding value added tax on each occasion on which this
Agreement is amended. The following shall be understood to be amendments, cases
in which amendment agreements must be signed, without these going beyond the
purposes originally agreed upon. In the event that there are changes to the
purposes agreed upon, including but not limited to an increase in the assets in
Trust or the amount of the loan which it secures, the Parties, upon mutual
agreement, shall agree upon the new Trustee fees.

 



28

 

 

e)Fees for the granting of powers. $250.00 USD (Two Hundred and Fifty and 00/100
Dollars), for each instrument signed by Trustee, plus the corresponding value
added tax.

 

f)Fees for public or private instruments in which Trustee is involved. $500.00
USD (Five Hundred and 00/100 Dollars), plus the corresponding value added tax.

 

g)Trustee Fees for the execution of acts different from those provided in this
proposal, shall be established by Trustee, upon prior approval by the Parties,
in accordance with the terms and conditions of each particular case,
establishing the minimum fee of $250.00 USD (Two Hundred and Fifty and 00/100
Dollars), plus the corresponding value added tax.

 

The trustee fees referenced in the foregoing subsections b), d), e), f) and g)
shall be adjusted annually, based on variations in the Investment Unit (UDI)
that is in effect published by Bank of Mexico (Banco de México) in the Official
Daily Gazette of the Federation.

 

All of the costs arising from the banking or financial services that are
incurred for purposes of the transaction contemplated by this Agreement, shall
be charged to the estate of the same, in accordance with the effective fees of
the institutions with which the mentioned financial services are contracted.

 

Trustor and the Primary Beneficiary expressly grant their agreement and
authorization so that, in the event that resources exist, the trustee fees shall
be applied and paid out of the Trust Estate automatically.

 

Trustor and the Primary Beneficiary, by means of the execution of this
Agreement, expressly grant their agreement and authorization so that in the
event of a default in payment of the Trustee’s fees it shall proceed in the
following manner:

 

A)Not process any instructions relating to the Agreement until such time as the
fees are paid in full, without liability to Trustee for ceasing to comply with
the Purposes of the Trust or for the possible damages, losses or inconveniences
that arise as a result of ceasing to comply with such purposes, for which
Trustor and the Primary Beneficiary release Trustee from said liability and
personally assume the same.

 

B)If the default in the payment of fees continues for six (6) calendar months,
the Parties agree to consider said default for purposes of this Agreement, as a
serious cause so that Trustee can excuse itself and resign from its position
before a Judge of First Instance, requesting that another institution be named
in order to serve as a substitute or that the Trust be terminated in accordance
with articles 391 and 385 of the General Law of Securities and Credit
Operations, without prejudice to the actions that may be exercised by Trustee
for the collection of the outstanding fees.

 



29

 

 

Trustee shall charge penalty interest on the unpaid balance from the date of
default and until they are paid in full, at an annual interest rate equivalent
to double the Interbank Interest Rate for a period of twenty-eight (28) days
(TIIE), published in the Official Daily Gazette of the Federation by Bank of
Mexico (Banco de México) on the date of commencement of the Default Interest
Period, plus 5 (five) percentage points.

 

For purposes of this Agreement, the “Default Interest Period” shall mean: Each
of the periods for the calculation of default interest on the principal (amount
of debt for fees), twenty-eight calendar days each, based on which the default
interest accruing on the unpaid principal balance is calculated, with the
understanding that the first Default Interest Period shall commence on the date
of default and shall terminate twenty-eight calendar days later, the second
interest period starts on the day on which the immediately preceding Interest
Period expires and ending twenty-eight calendar days later and so on until the
date of full payment, in which case the last Default Interest Period shall be
adjusted to the payment date.

 

The calculation of Default Interest shall be made using the procedure of
calendar days actually elapsed divided by 360 (three hundred sixty).

 

All taxes, fees and reasonable expenses (including travel expenses and per diem
if applicable) shall be paid in advance to the Trustee for and on behalf of
Trustor.

 

Similarly, the Parties that sign this Agreement acknowledge and agree that the
following is the information of the person who should be invoiced for the
trustee fees referenced in this article:

 

Name or Corporate Name of the person to whom the invoice(s) will be issued:
Nexus Magnéticos de México, S. de R.L. de C.V.

 

Federal Taxpayer Identification Number (RFC): NMM041015IZA

 

Physical Address: Sección 44-A Tercera Unidad del Bajo Río San Juan SN Parque
Industrial Reynosa, Reynosa, Tamaulipas, 88780.

 

SIXTEENTH.- ASSIGNMENT.

 

The rights and obligations derived from this Agreement shall not be assigned or
transferred by Trustor or Trustee to any third party without the prior written
consent of the Primary Beneficiary. The Primary Beneficiary may assign or
transfer, in whole or in part, its rights derived from this Agreement upon prior
written notice to Trustee and Trustor at least thirty (30) Business Days in
advance of the effective date of such assignment, by means of which the Primary
Beneficiary shall indicate the third party who will be the new Primary
Beneficiary, without requiring the consent of Trustee or the Trustor in order to
undertake such assignment or transfer.

 



30

 

 

In the event that the Trustor or Primary Beneficiary transfer or assign their
rights to third parties that do not meet the requirements and institutional
policies of the Trustee, the Trustee shall notify the parties of its resignation
pursuant to the terms of subparagraph b) of Article Twenty-fourth of this
Agreement.

 

SEVENTEENTH.- AMENDMENT.

 

This Agreement shall only be amended upon the written consent of the Trustor,
Primary Beneficiary, and Trustee.

 

EIGHTEENTH.- NOTICES.

 

All notices among the parties shall be given in writing, in Spanish, and shall
be delivered in one of the follow manners (i) personally, return receipt
requested; (ii) by courier, return receipt requested; or (iii) via facsimile,
followed by courier or personal delivery, return receipt requested. All notices
shall be submitted to the following addresses and facsimile numbers, and shall
take full effect when the original notice is delivered in accordance with the
form and manners established herein:

 

To Trustor A:

 

Nexus Magnéticos de México, S. de R.L. de C.V:

Sección 44-A Tercera Unidad del Bajo Río San Juan

(SN) Parque Industrial,

Reynosa, Tamaulipas C.P.88780.

Attention: Nathan Jacob Mazurek, Sole Manager

 

To Trustor B:

 

Designates the following as its notice address solely for the purpose of
receiving notices. Additionally, a copy shall be sent via facsimile to the
number indicated herein below:

 

Jefferson Electric, Inc.

Sección 44-A Tercera Unidad del Bajo Río San Juan

(SN) Parque Industrial,

Reynosa, Tamaulipas C.P.88780.

Facsimile: (414) 209-1621Attention: Thomas David Klink, President

 

With a courtesy copy via facsimile to:

 

Pioneer Power Solutions, Inc.

400 Kelby Street, 9th Floor,

Fort Lee, NJ, 07024, United States of America

Facsimile: (212) 867-1325

Attention: Andrew Minkow, CFO and Director

 



31

 

 

To Primary Beneficiary:

 

GE CF México, S.A. de C.V.

Antonio Dovalí Jaime No. 70, Torre A, Piso 5

Colonia Santa Fe, Delegación Álvaro Obregón

C.P. 01210, México, Distrito Federal

Attention: Director of Risk

 

To Trustee:

 

Banco Invex, S.A., Institución de Banca Múltiple,

Invex Grupo Financiero, Trustee

Torre ING, Ave. Batallón de San Patricio 111-1202, Piso 12

Colonia Valle Oriente, San Pedro Garza García, N.L., C.P. 66269

Attention: Lic. Mario Rafael Esquivel Perpuli and/or Lic. Nabor Medina Garza

 

NINETEENTH.- EXHIBITS AND HEADINGS.

 

All of the documents attached as exhibits to this Agreement form an integral
part of this Agreement as if they were inserted verbatim herein. The titles and
headings included in this Agreement shall be utilized only for purposes of
convenience and shall not affect the interpretation of this Agreement.

 

TWENTIETH.- ADDITIONAL OBLIGATIONS.

 

Trustor agrees, upon the request of Trustee or the Primary Beneficiary, and upon
prior review and approval by Trustor, to sign and deliver or cause the signature
and delivery to Trustee or the Primary Beneficiary, of each and every one of the
agreements, contracts, instruments, notifications, notices and other documents
which are necessary or reasonably convenient for Trustee or the Primary
Beneficiary, including but not limited to, supplements to this Agreement, to
effect (i) perfection and protection of the transfer of title in the Trust
Assets, whether present or future, which make up the Trust Estate, in favor of
Trustee, and protect and preserve the rights and actions of Trustee and the
Primary Beneficiary under this Agreement; and (ii) comply with the terms and
give full effect to the objective of this Agreement.

 

TWENTY-FIRST.- CONFIDENTIAL INFORMATION.

 

Trustor herein expressly authorizes and empowers Trustee or the Primary
Beneficiary to dispose, transfer, report or share any Confidential Information
with any companies, organizations, headquarters and other affiliates and
subsidiaries that make up the financial and accounting organization of General
Electric Company, both in Mexico and abroad for purposes relating to processes,
approvals, monitoring, statistical evaluations, financial projections, internal
reports, audits and any related processes that are necessary.

 



32

 

 

Trustee and the Primary Beneficiary hereby agree that the Confidential
Information shall not be disclosed, in whole or in part, to third parties or any
of its Affiliates or subsidiaries that are not part of their financial and
accounting organization, including but not limited to GE Energy, without the
prior written consent of Trustor, except as provided in the preceding paragraph.

 

The term "Confidential Information" shall mean the commercial or financial
information owned by Trustor that was disclosed in an oral, written, graphic or
electromagnetic manner, and is provided to Trustee or the Primary Beneficiary,
including but not limited to procedures, strategies, technical, financial and
business information, customer lists or current or potential partners, business
proposals, investment projects, plans, reports, marketing projects or any other
proprietary information, but excluding trade secrets.

 

The term Confidential Information excludes information that: (1) Trustee and/or
the Primary Beneficiary has obtained from a source that, after doing a
reasonable investigation, has not been found to be subject to confidentiality
restrictions, (2) is independently developed or acquired by the Trustee and/or
the Primary Beneficiary without violating the provisions of this Agreement, (3)
is disclosed by the Trustee and/or the Primary Beneficiary upon prior written
consent of the Trustor, and (4 ) is in the public domain.

 

TWENTY-SECOND.- JURISDICTION AND GOVERNING LAW.

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the United Mexican States. Trustor, the Primary Beneficiary and Trustee
irrevocably submit to the jurisdiction of the competent courts in Mexico,
Federal District, Mexico, with respect to matters arising from or relating to
this Agreement. Trustor, the Primary Beneficiary and Trustee waive any other
jurisdiction or venue which may correspond by reason of their present of any
future domiciles or for any other reason.

 

Trustor, the Primary Beneficiary and Trustee agree that (i) they shall be
subject to the exclusive jurisdiction of the courts located in Mexico, Federal
District, Mexico, with respect to this Agreement, the contemplated transactions
and arising from the same and therefore, they may not be sued or judicially
required in other courts or jurisdictional agencies and, (ii) Trustee also shall
not be subject to a lawsuit in a court outside of Mexico, with respect to this
Agreement, relating to the transactions contemplated by and arising from this
Agreement.

 



33

 

 

TWENTY-THIRD.- RECORDATION.

 

Trustor shall undertake the recordation of this Agreement in the Sole Registry
of Personal Property Security Interests, in accordance with the applicable rules
and provide evidence of the same to Trustee and the Primary Beneficiary. For
such purpose, it shall deliver to Trustee and Primary Beneficiary a letter
issued by the undersigned Notary in charge of conducting such recordation, which
certifies that no later than within five (5) Business Days following the date
that it receives instructions from Trustor and the Primary Beneficiary to record
this Agreement in accordance with this paragraph, the recordation of the
Agreement shall be delivered to the referenced Registry.

 

Trustor agrees to deliver to Trustee, with copy to the Primary Beneficiary, as
soon as possible but no later than within 90 (ninety) calendar days following
the date of execution of this Agreement, the first testimony (original) of this
Agreement with the proof of recordation in the Sole Registry of Personal
Property Security Interests in accordance with this Article.

 

With respect to the applicable law on the subject matter, the Primary
Beneficiary authorizes Trustor to conduct the recordation of this Trust in the
Sole Registry of Personal Property Security Interests pursuant to the terms of
this Article Twenty-third.

 

TWENTY-FOURTH.- RESIGNATION AND SUBSTITUTION OF TRUSTEE.

 

(a) Removal from the position of trustee. In accordance with the third paragraph
of article 385 of the Law, Trustee may be removed from its position by the
Primary Beneficiary. In the event of removal, the Primary Beneficiary shall
request the same in writing at least 20 (twenty) Business Days prior to the date
that such removal is to be effective.

 

(b) Resignation from the position of Trustee. In accordance with the third
paragraph of article 385 of the Law, Trustee may resign from its position in the
following circumstances: (i) when it is not paid its fees and expenses pursuant
to the terms of this Agreement, (ii) in the event that Trustor or the Primary
Beneficiary assign or transfer their rights to third parties which do not comply
with the institutional requirements and policies of Trustee, (iii) in the event
that during the term of this Agreement, any of the parties to this Agreement
cease to comply with the institutional requirements and policies of Trustee,
(iv) in the event that Trustor or the Primary Beneficiary require that it
conduct activities that are contrary to or greater than those contemplated by
this agreement, or (v) in the event that any of the Parties have made a false
representation.

 

Trustee shall notify the parties of its resignation in writing. Such resignation
shall not be effective until 45 (forty-five) calendar days following the notice,
during this time period Trustee agrees to assist the parties in order to
substitute the trustee; with the understanding that the resignation will not be
effective until the new trustee takes its position and possession of the Trust
Assets has been transferred to said new trustee.

 

(c) Upon the designation of the substitute trustee, it shall acquire title to
all of the Trust Assets, and it shall possess all of the authority, rights,
powers and obligations in accordance with this Agreement.

 



34

 

 

TWENTY-FIFTH.- INDEMNIFICATION OF TRUSTEE.

 

Trustor and the Primary Beneficiary shall, defend, and hold harmless Trustee, as
well as its shareholders, fiduciary delegates, officers, employees, advisors and
attorneys-in-fact from and against any and all liabilities, damages,
obligations, lawsuits, judgments, transactions, requirements, reasonable costs
and expenses of any nature including reasonable attorneys’ fees, obtained,
resulting from, imposed upon, or incurred by, for purposes of or as a
consequence of, actions taken by Trustee for the performance of the Purposes of
the Trust, and the defense of the Trust Estate (except if they are a consequence
of the duress, negligence or bad faith of Trustee or when Trustee undertakes any
act that is not expressly authorized by this Agreement) or for fines, penalties
or any other debt of any kind in relation to the Trust Estate or this Agreement,
whether before administrative, judicial, or arbitral authorities or of any other
nature, whether local or federal, domestic or foreign (except if they are a
result of duress, negligence or bad faith by Trustee or when Trustee undertakes
any action which is not expressly authorized by this Agreement).

 

With the exception of those provisions specifically established in this
Agreement, Trustee shall not be obligated to confirm or verify the authenticity
of any report or certificate that Trustor and/or the Primary Beneficiary
delivers in accordance with this Agreement. Trustee does not assume liability
with respect to any representation made by any of the parties in this Agreement
or in the documents relating to the same.

 

Trustee shall be liable up to the limits and scope of the Trust Estate, without
personal liability of any kind in the event that such is not sufficient to cover
the obligations arising from the Trust in accordance with the terms of this
Agreement.

 

Trustee shall have civil responsibility for the damages and losses incurred by
the breach of its obligations assumed in the Trust, so long as they are caused
by duress, bad faith and/or negligence.

 

Trustee shall not be obliged to exercise any action under this Agreement that
exposes it or its officers to liability, that is against its estate, or that is
contrary to this Agreement or applicable laws.

 

It is expressly agreed that Trustee shall incur no liability for acting pursuant
to any notice, consent, certificate or other written instrument that it
considers to be genuine and signed by the corresponding party or parties, or
based on a statement that it considers to have been made by Trustor or the
Primary Beneficiary.

 

TWENTY-SIXTH.- DELIVERY OF ONE COPY OF THE TRUST. Trustor and the Primary
Beneficiary herein represent that they have received from Trustee, by means of
the notary before whom this Trust is being executed, a copy of the Agreement,
which they declare for corresponding legal effects.

 



35

 

 

TWENTY-SEVENTH.- TRANSACTIONS WITH THE TRUSTEE INSTITUTION. For purposes of that
provided for in rule 5.4 of Circular 1/2005 issued by Bank of Mexico (Banco de
México), the Parties agree that in order to avoid conflicts of interest, they
authorize Trustee to enter into investment transactions and open accounts for
the management of the assets, with the same institution, as long as it acts on
its own behalf without interfering with the area of the Trustee, recognizing
that there is no hierarchical relationship among the departments that are
involved in such transactions.

 

Notwithstanding the foregoing, Trustee shall require written authorization from
Trustor and Primary Beneficiary in order to enter into any other type of
agreement with its own institution other than those not established in the
preceding paragraph, for the purpose of avoiding conflicts of interest.

 

Trustee acts for and on behalf of the parties to this Trust, so that in
transactions that it enters into with its own institution there shall not be
extinction because of confusion over the rights and obligations arising out of
contracts with the institution and with Trustee in view of Trustee acting in
order to accomplish the purposes of this Trust and in accordance with the
instructions from the Trustor and/or the Primary Beneficiary.

 

TWENTY-EIGHTH.- RENDITION OF ACCOUNTS AND RESPONSIBILITY OF TRUSTEE. Trustee
shall prepare and issue, on a monthly basis and to the address indicated by
Trustor and the Primary Beneficiary in this Agreement, the statement of account
that states the activity in this Trust during the corresponding period.

 

The parties agree that Trustor and the Primary Beneficiary shall have a period
of fifteen (15) Business Days following the date that it is sent, the same which
shall run from the last cut-off date referenced in the statement of account, in
order to make clarifications to the same, if applicable. After the expiration of
such time period, said statements of account shall be deemed approved.

 

PURSUANT TO THE FOREGOING, the Parties execute and enter into this Agreement by
means of their authorized legal representatives on the date indicated
hereinabove.

 

 

TRUSTOR A AND SECONDARY BENEFICIARY A:

NEXUS MAGNETICOS DE MEXICO, S. DE R.L. DE C.V.

 

 

___/s/ Francisco Jose Peña Valdes

By: Francisco Jose Peña Valdes

Title: Attorney-in-fact



 

36

 



 

TRUSTOR B AND SECONDARY BENEFICIARY B:

 

JEFFERSON ELECTRIC, INC.

 

____/s/ Francisco Jose Peña Valdes __

By: Francisco Jose Peña Valdes

Title: Attorney-in-fact

 

 

PRIMARY BENEFICIARY:

 

GE CF MÉXICO, S.A. DE C.V.

 

 

By: ___/s/ Pedro José Isla Treviño ____

Name: Pedro José Isla Treviño

Title: Attorney-in-fact

 

 

TRUSTEE:

 

BANCO INVEX, S.A., INSTITUCIÓN DE BANCA MÚLTIPLE,

INVEX GRUPO FINANCIERO, FIDUCIARIO

 

By: ___/s/ Mario Raphael Esquivel Perpuli ________

Name: Mario Raphael Esquivel Perpuli

Title: Fiduciary Delegate

 



37

 

 

EXHIBIT “A”

 

COPY OF THE LOAN AGREEMENT

 

[A copy is attached hereto]

 



38

 



 

EXHIBIT “B-1”

 

LIST OF TRUST ASSETS A

 



39

 



 

EXHIBIT “B-2”

 

LIST OF TRUST ASSETS B

 





40

 



 

EXHIBIT “B-3”

 

APPRAISAL DETAILING THE TRUST ASSETS

 



41

 

  

EXHIBIT “C”

 

NOTICE OF TERMINATION

[Date]

 

________________________________________

Attention: Lic. Mario Esquivel Perpuli and/or

Nabor Medina Garza

 

Gentlemen:

 

We make reference to the irrevocable transfer of title and guaranty trust
agreement number 1927 (hereinafter the “Trust Agreement”) for the benefit of GE
CF Mexico, S.A de C.V (hereinafter the “Primary Beneficiary”) executed on July
25, 2012, by Nexus Magneticos de Mexico, S.A. de C.V., as Trustor A and
Secondary Beneficiary A. (hereinafter the “Trustor A” or “Secondary Beneficiary
A”), Jefferson Electric, Inc. as Trustor B and Secondary Beneficiary B
(hereinafter the “Trustor B” or “Secondary Beneficiary B”), GE CF Mexico S.A. de
C.V. as Primary Beneficiary and Banco Invex, S.A. de C.V. Multiple Banking
Institution, Invex Financial Group, Trustee, as trustee (hereinafter the
“Trustee”). Capitalized terms used herein and not otherwise defined herein shall
have the meaning set forth in the Trust Agreement.

 

By means hereof, the Primary Beneficiary instructs the Trustee so that pursuant
to the Trust Agreement, it terminate the Trust Agreement and consequentially
revert the Title of the Trust Estate in favor of the Trustor.

 

By means hereof, the Primary Beneficiary hereby certifies that each and every
one of the conditions required for the termination of the Trust Agreement have
been entirely complied with by virtue of the fact that the Guaranteed
Obligations have been paid and satisfied.

 

Sincerely,

GE CF México, S.A de C.V.

 

By:__________________

Name:

Title:

 



42

 

 



Exhibit “D”

 

DISTRIBUTION NOTICE

[DATE]_____________________

 

 

ATTENTION: Lic. Mario Esquivel Perpuli and/ or

Lic. Nabor Medina Garza

 

Gentlemen:

 

We make reference to the Irrevocable Transfer of Title and Guaranty Trust
Agreement number 1297 (Contrato de Fideicomiso Irrevocable Traslativo de Dominio
Y Garantia Numero 1297) (hereinafter the “Trust Agreement”) that for the benefit
of GE CF (hereinafter the “Primary Beneficiary”), was executed on July 25, 2012,
by Nexus Magneticos, S.A. de C. V., as Trustor A and Secondary Beneficiary
(hereinafter “Trustor A” or “Secondary Beneficiary A”), Jefferson Electric,
Inc., as Trustor B and Secondary Beneficiary B (hereinafter “Trustor B” or
“Secondary Beneficiary”), GE CF Mexico, S.A. de C.V. as Primary Beneficiary and
Invex, Multiple Banking Institution, Invex Financial Group, as Trustee
(hereinafter the “Trustee”). The capitalized terms used herein and not expressly
defined herein, shall have the meaning set forth in the Trust Agreement.

 

Pursuant to that provided for in paragraph (b) of Clause Twelve of the Trust
Agreement, the undersigned hereby certifies that:

 

(i)An Event of Default has occurred pursuant to the terms provided for in the
Trust Agreement, consisting of:       [Include a detailed description of the
Event of Default]  (ii)The undersigned has declared the Loan due and payable
pursuant to the terms of the Loan Agreement.

 





Consequentilly, the Primary Beneficiary hereby instructs the Trustee that
pursuant to the Trust Agreement, it immediately proceed to initiate the
procedure for carrying out the sale and distribution of the Trust Estate as
provided for in Clause Twelfth of the Trust Agreement.

 

Pursuant to the terms in Clause Twelfth, the outstanding balance of the
Guaranteed Obligations, including the respective charges, whether interest,
commissions or expenses, generated to date are $______.

 



43

 

 

The Trustee is requested to issue the Trustee’s Notice, in which it indicates
that it has received the Distribution Notice from the Primary Beneficiary, with
a copy attached, and instructs the Trustor and the Secondary Beneficiary to
deliver the physical possession to [*] and place at the disposal of such person
each and every one the Trust Assets that make up the Trust Estate no later than
45 (forty-five) calendar days after the termination of Definite Term, therefore
[*] will continue in its capacity as depository for such purposes.

 

Lastly, pursuant to the terms of subsection (f) of Clause Twelfth of the Trust,
the Primary Beneficiary designates as Designated Assets the assets described in
the document attached hereto as Exhibit “A”.

 

Sincerely,

GE CF de México, S.A. de C.V.

 

By:____________

Name:____________

 



44

 





 

EXHIBIT “E”

 

DOCUMENT THAT CONTAINS THE TEXT OF THE EXTRAJUDICIAL SALE AND
DISTRIBUTION PROCEDURE SIGNED BY THE TRUSTOR

 

(a) Pursuant to article 403 of the Law, the parties hereby expressly and
irrevocably agree that at any time that a continuing Event of Default occurs,
(after the expiration of the applicable cure period available to cure the Event
of Default, in accordance with the Loan Agreement) and Trustee has received a
Distribution Notice in accordance with this Agreement, Trustee shall proceed
with the extra-judicial sale and distribution of all of the Trust Assets in
accordance with the procedure described in this Article.

 

(b) The Distribution Notice shall include the outstanding payment due on the
Loan, including its accessories, whether interest, commissions, expenses or
other amounts which are due and payable in accordance with the Loan and which
have been incurred up to the date of the Distribution Notice (the date that the
Distribution Notice is delivered to Trustee shall hereinafter be referred to as
the “Notice Date”), as well as a description of the breach or breaches of the
Loan by Trustor and a description of the Designated Assets (as such term is
defined herein below).

 

(c) Trustor shall pay Trustee, in advance, the reasonable amounts required by
such, to pay the costs and expenses that Trustee must pay in order to conduct
the execution procedure described in this article, to conduct the sale of the
Trust Assets. Upon non-payment by Trustor, the Primary Beneficiary shall pay
such amounts, and in the event that there are not sufficient funds, Trustee may
abstain from implementing such procedure. Under no circumstance shall Trustee
cover the aforementioned costs and expenses with its own resources. For such
purposes, Trustee shall send a notice to Trustor and the Primary Beneficiary,
specifying the amount required by the Trustee in order to pay such items.
Trustee shall register and retain proof or receipts or other evidence of the
expenses incurred. Any amount paid by and of the aforementioned Parties shall be
deducted from the amount obtained from the sale of the Trust Assets and paid to
the respective party.

 

(d) The Primary Beneficiary will be entitled, at any time (following the
delivery of a Distribution Notice), by means of a written notice delivered to
Trustee (each such notice, a “Suspension Notice”), to instruct Trustee to
suspend, in whole or in part, and with as much diligence as possible, the
procedure for the extrajudicial sale and distribution of the Trust Estate
initiated pursuant to such Distribution Notice, provided, however, that such
suspension shall cease to be effective, in whole or in part, from the date
Trustee receives from the Primary Beneficiary, one or more instructions in
writing (each such notice, a “Continuation Notice”) instructing Trustee to
continue, in whole or in part, with the suspended procedure for the
extrajudicial sale and distribution of the Trust Estate.

 



45

 

 

Once Trustee receives the corresponding Continuation Notice, Trustee shall
continue with the procedure for the extrajudicial sale and distribution of the
Trust Estate in accordance with this Special Section and the written
instructions of the Primary Beneficiary.

 

(e) Trustee shall give written notice to Trustor (the "Trustee Notice"), with
copy to the Primary Beneficiary, indicating that it has received a Distribution
Notice and attach a copy of the same, as soon as possible but in any event no
later than the Business Day immediately following the date on which the Trustee
receives the Distribution Notice by means of a notary public, public courier or
via voluntary jurisdiction at those addresses indicated in Article Eighteenth of
this Agreement. Additionally, in the Trustee Notice, Trustee shall instruct
Trustor to deliver the physical possession and/or to put it at the disposition
of the person designated by the Primary Beneficiary in the Distribution Notice,
each and every one of the Trust Assets that make up the Trust Estate no later
than forty-five (45) calendar days following the expiration of the Definite Term
(as such term is defined herein below). The person that has been designated by
the Primary Beneficiary for the purposes indicated herein, shall be the
depositary of the Trust Assets. Within 3 (three) Business Days after the date
the Trustor receives the Trustee Notice (or the date on which the publication
referred to in the last paragraph of this subsection (e) was conducted) (the
"Definite Term"), Trustor shall be entitled to present documentation
demonstrating to the satisfaction of the Trustee and the Primary Beneficiary,
(i) that it has cured and/or has complied with the obligations giving rise to
the Event of Default described in the Distribution Notice attached to the
Trustee Notice and to present written proof to the Primary Beneficiary, and/or
(ii) compliance with the full payment of the amount due in the manner and
pursuant to the terms agreed upon in the Loan Agreement and/or (iii) submit to
Primary Beneficiary (and to the Trustee) documentation to verify the renewal,
extension of time or temporary waiver of the obligation(s) which gave rise to
the Event of Default or, alternatively, deliver to the Trustee the amount
indicated in the Distribution Notice (such notice, a "Notice of Compliance").

 

If the Definite Term expires and the Event of Default continues without the
Trustor delivering to Trustee and the Primary Beneficiary a Notice of
Compliance, the Trustor shall comply with the instructions issued by the Trustee
in the Trustee's Notice, in accordance with the preceding paragraph.

 

If Trustor conducts acts or omissions or prevents or hinders in any way delivery
of the Trustee’s Notice by Trustee, so that Trustee is prevented from delivering
such, Trustee shall give notice of the Trustee’s Notice by means of publication
as soon as possible, in a notice in the newspaper "Reforma" or a notice in the
newspaper "El Informador" or in the Official Daily Gazette of the Federation, or
if such newspapers cease to be published, in any of the major newspapers in
Mexico City, Federal District.

 

(f) Once the Trustor delivers such Trust Assets that make up the Trust Estate,
Trustee shall proceed as directed in writing by the Primary Beneficiary for such
purposes, with the extrajudicial sale, for consideration, of all or part of the
Trust Estate, as such assets are specifically designated by the Primary
Beneficiary in the Distribution Notice (the "Designated Assets"). In connection
with such sale, the Trustee shall, upon receipt of the corresponding
Distribution Notice from the Primary Beneficiary, proceed as follows:

 



46

 

 

(i)The Primary Beneficiary shall first deliver to the Trustee, without the
intervention of Trustor, a list of potential purchasers of the Designated
Assets.

 

(ii) Trustee shall, in accordance with written instructions from the Primary
Beneficiary, privately deliver a notice of sale for the auction of the
Designated Assets to prospective purchasers indicated by the Primary Beneficiary
(a "Notice of Sale"). The Notice of Sale shall be delivered by Trustee as soon
as possible but no later than 10 (ten) Business Days prior to the expected date
of the auction. The Notice of Sale shall be prepared substantially in terms of
the form attached hereto as Exhibit "F" and shall indicate, among other things,
the place and time that the auction will be held, the Reference Price (as
defined in the following paragraph), and establish that the sale is the result
of the extrajudicial sale and distribution of the Trust Estate pursuant to the
terms of this Agreement.

 

The Reference Price stated in the Notice of Sale (hereinafter the "Reference
Price") shall be in Dollars and will be determined by an expert appraiser
approved by a lending institution designated by the Primary Beneficiary by means
of an appraisal reflected in Dollars, of the Designated Goods that make up the
Guaranty Trust. Once the Trustee receives the Reference Price of the Designated
Assets, the Trustee shall notify the Trustor and the Primary Beneficiary. The
cost of such appraisal shall be borne by the Trustor or, if applicable, the
Primary Beneficiary in terms of subsection (c) above.

 

(iii) Also, the Notice of Sale shall provide that (i) any person interested in
participating in the auction shall deposit with the Trustee an amount at least
equal to 10% (ten percent) of the Reference Price set out in the Notice of Sale,
by means of certificates of deposit issued by authorized credit institutions, at
least 2 (two) Business Days prior to the date of the auction (the "Deposit"),
(ii) any bid shall not be accepted or considered valid unless the Deposit is
established in the terms and within the period referred to above, and (iii) the
bids of participants must be at least equal to the applicable Reference Price.
The Trustee, upon prior instructions from Primary Beneficiary, shall transfer
the Designated Assets in favor of the bidder who has offered the highest bid
(the "Highest Bidder"), which in any case must be at least an amount equal to
the applicable Reference Price. In case two or more persons have submitted equal
bids and they are the highest bids, the Primary Beneficiary in its discretion
shall designate a person to whom the Trustee will transfer the Designated Assets
and such will be considered, for this purpose, as the Highest Bidder.

 

(iv) The Highest Bidder shall pay to the Trustee (in immediately available
funds), the balance of its bids (which in any case must be at least equivalent
to the applicable Reference Price) at the time that the transfer of the
Designated Assets are transferred to the Highest Bidder pursuant to applicable
law. In the event that the transfer of the Designated Goods is not carried out
for any reason attributable to the Highest Bidder, (x) the Highest Bidder will
lose the Deposit delivered to the Trustee for the benefit of the Trust Estate;
and (y) the Trustee will sell the Designated Assets in accordance with the
instructions of the Primary Beneficiary, to the next Highest Bidder, to the
extent that its bid is at least equal to the applicable Reference Price. This
paragraph (iv) must be transcribed word for word in the Notice of Sale.

 



47

 

 

(v) In the event that the Trustee is unable to carry out the sale of the
Designated Assets in the first auction, then, in accordance with written
instructions from the Primary Beneficiary, the Trustee shall deliver to
prospective purchasers of the Designated Assets, who shall be designated by the
Primary Beneficiary in terms of subsection (f) (i) above. The original Reference
Price in the Notice of Sale will be reduced by 2.5% (two point five percent)
every 60 (sixty) calendar days in case the sale is not conducted. In this
regard, the corresponding Notice of Sale shall provide that the Trustee shall
not offer the Designated Goods for less than the reduced Reference Price, as
appropriate (upon receiving an offer from a good faith purchaser). If within a
period of 12 (twelve) months, there shall be a new assessment, in Dollars, of
the Designated Assets that constitute the Guaranty Trust, by an expert appraiser
authorized by a lending institution designated by the Primary Beneficiary. The
value provided by the new appraisal will be considered, for all purposes, as the
Reference Price. Once the Trustee receives the new Reference Price of the
Designated Assets, it shall notify Trustor and the Primary Beneficiary. If the
Reference Price is adjusted so that it is equal to or less than the balance of
the Guaranteed Obligations and accessories, the Primary Beneficiary shall have
the right to ask Trustee to adjust the Designated Assets pertaining to the
Guaranty Trust to pay the balance of the Guaranteed Obligations and accessories.
The second or subsequent Notices of Sale for the Designated Assets shall be
given in accordance with and subject to the provisions of paragraphs (i), (ii),
(iii) (iv) and (v) of this subsection (f).

 

(g) The contract of sale to be entered into by and between Trustee and the
Highest Bidder who will acquire all of the Trust Assets, or where appropriate,
the Designated Assets, must establish that payment of the price shall be in
Dollars and shall be made upon execution.

 

The amounts received by the Trustee for the sale of all of the Trust Assets or,
where applicable, the Designated Assets, which constitute the Guaranty Trust
shall be applied as follows: (i) first to the payment of any and all taxes that
are generated from such transfer, (ii) second to the outstanding trust fees, in
accordance with the provisions of Article Fifteenth of the Agreement, (iii)
third, to payment or reimbursement of costs of implementation of the Guaranty
Trust, (iv) fourth, to pay the amount indicated by the Primary Beneficiary in
the Distribution Notice, which, once made, shall release Trustor from the
Guaranteed Obligations whenever the amount of resources obtained from the sale
and distribution of the Guaranty Trust are sufficient to liquidate the
Guaranteed Obligations, being that if they were insufficient, Trustor A would
not be released from the Secured Obligations under the Loan Agreement; and (v)
fifth, the remainder of the funds obtained from the sale and distribution of the
Guaranty Trust shall be returned to Trustor in relation to the assets
transferred to this Trust.

 



48

 

 

(h) It is expressly agreed between the Parties in the event that the proceeds
from the sale of the Trust Estate are not sufficient to fully cover the
Guaranteed Obligations or any other amount owed to the Primary Beneficiary or
Trustee under this Agreement, including without limitation, any fees and
expenses incurred by the Primary Beneficiary or Trustee in connection with this
Agreement or in connection with the sale of the Trust Estate, the Primary
Beneficiary and the Trustee expressly reserve any and all rights which they may
have to exercise to receive full payment of any such amounts.

 

(i) The Trustor agrees to perform or cause to be carried out, all acts or
initiate any and all procedures necessary or convenient in order for the Trustee
(acting in accordance with written instructions from the Primary Beneficiary) to
carry out the extrajudicial sale and distribution of the Trust Estate (or any
part thereof) in the manner provided in this article. The Grantor further agrees
to perform or cause to be carried out all acts necessary or appropriate to
expedite the sale, assignment or transfer of all or any part of the Trust
Estate, and to execute and deliver any documents and take any other action that
the Trustee (acting under the instructions of the Primary Beneficiary) or the
Primary Beneficiary deems necessary or desirable for the purpose of such sale,
assignment or transfer to be is made in accordance with applicable law.

 

(j) Being that the Secured Obligations consist of monetary obligations
denominated in Dollars, for payment of such Secured Obligations, the proceeds of
the extrajudicial sale and distribution of the Trust Estate or any portion
thereof must be received in Dollars.

 

In accordance with the provisions of Article 403 (four hundred and three) of the
General Law of Instruments and Credit Operations, the Parties signed the text of
this Special Section in a separate document, in addition to signing this
Agreement, expressing their express consent and irrevocable instruction to the
Trustee to follow the procedure for extrajudicial sale and distribution of the
Trust Estate under this Special Section.

 

 

THE TRUSTOR A AND SECONDARY BENEFICIARY A:

NEXUS MAGNETICS DE MEXICO, S.DE R.L. DE C.V.

 

___ /s/ Francisco José Peña Valdés___

By: Francisco José Peña Valdés

Title: Attorney In-Fact

 

49

 



 

THE TRUSTOR B AND SECONDARY BENEFICIARY A:

JEFFERSON ELECTRIC, INC.

 

___ /s/ Francisco José Peña Valdés___

By: Francisco José Peña Valdés

Title: Attorney In-Fact

 

 

THE PRIMARY BENEFICIARY:

GE CF MEXICO, S.A. DE C.V.

 

By:__/s/ Pedro Jose Isla Trevino___

Name: Pedro Jose Isla Trevino

Title: Attorney In-Fact

 

 

THE TRUSTEE:

BANCO INVEX, S.A. MULTIPLE BANKING INSTITUTION,

INVEX FINANCIAL GROUP, TRUSTEE

 

By: __/s/ Nabor Medina Garza ___

Name: Nabor Medina Garza

Title: Fiduciary Delegate

 



50

 

 



EXHIBIT “F”

 

Irrevocable Transfer of Title and Guaranty

Trust Agreement No. No. 1297

Form of Notice of Sale]

[on Letterhead of Trustee]

Notice of Sale for Private Offer

 

[First] Auction

 

On [insert date of auction] at [__:__p.m./a.m.], in [insert place of auction],
the assets described below will be privately sold:

 

[Include a detailed description of the Designated Assets] (the “Designated
Assets”)

 

This private auction is the result of a foreclosure procedure set forth in the
Irrevocable Transfer of Title and Guaranty Trust Agreement 1297 (Contrato de
Fideicomiso Irrevocable Translativo de Domino y de Garantia No. 1297) dated July
25, 2012 for the Benefit of GE CF Mexico, S.A. de C.V. (hereinafter the “PRIMARY
BENEFICIARY”) was executed on July 25, 2012 by Nexus Magneticos de Mexico, S.A.
de C.V. as TRUSTOR “A” and SECONDARY BENEFICIARY “A” (hereinafter “TRUSTOR A” or
“SECONDARY BENEFICIARY A”) Jefferson Electric, Inc, as “TRUSTOR B” and SECOND
BENEFICIARY “B” (hereinafter the “TRUSTOR B” or “SECONDARY BENEFICIARY B”) GE
CF, MEXICO, S.A. DE C.V. as Primary Beneficiary and Banco Invex, Multiple
Banking Institution, Trustee as Trustee (hereinafter the “TRUSTEE”).

 

The private auction will be carried out in accordance with the extrajudicial
foreclosure procedure set forth in the Special Section of Clause Twelve of the
Trust Agreement.

 

The Reference Price for the sale of the Designated Assets is the amount of
$[_____].00([_____] dollars, lawful currency of the United States of America])
(the “Reference Price”), provided, however, that the interested participants
shall deliver to the Trustee, at the address set forth in the preamble of the
Notice of Sale, at least 2 (two) business days prior to the date of the bid
process:

 

a)                  a written document with the following information: (i) name
of the person or legal entity submitting the bid; (ii) its tax identification
registry number; (iii) address; (iv) nationality; and (v) amount of bid; and

 

b)                  a certificate of deposit issued by an authorized credit
institution, in favor of the Trustee, in an amount equal to at least 10% (ten
percent) of the Reference Price.

 



51

 



 

The Trustee shall return the certificate of deposit delivered by any
unsuccessful participant, immediately after the auction.

 

No bid shall be admitted or considered valid except for those that (i) are
submitted in the terms and conditions set forth herein; and (ii) are at least an
amount equal to the Reference Price. The Trustee shall transfer the Designated
Assets to the participant who offers the highest bid (which shall in any event
be at least equal to the applicable Reference Price), (hereinafter the Highest
Bidder) concurrently with the payment thereof in full in immediately available
funds, provided, however, that in the event that (i) two or more participants
have made equal bids which are the highest, the Primary Beneficiary at its
discretion will designate the participant to which the Trustee will transfer the
Designated Assets (a situation that the bidders accept as of the moment that
they have carried the actions described in the foregoing subsections (a) and
(b), to the participant that will be considered for all purposes to be the
Highest Bidder; (ii) in the event the transfer if the Designated Assets is not
consumed for causes attributable to such highest bidder, such highest bidder (x)
shall forfeit the Deposit delivered to the Trustee for the benefit of the Trust
Estate, and (y) the Trustee will, as instructed by the Beneficiary, sell the
Designated Assets to the next highest bidder, to the extent its bid is at least
equal to the Reference Price, in accordance with Subsection f (IV) of the
Special Section contained in Clause Twelve of the Trust Agreement transcribed
below:

 

“The Highest Bidder shall pay to the Trustee (in immediately available funds)
the price of its bid (which shall in any event be at least equal to the
applicable Reference Price) concurrently with the transfer and delivery of the
Designated Assets by the Trustee to the Highest Bidder in accordance with the
applicable law. In the event the transfer of the Designated Assets is not
consummated for causes attributable to the Highest Bidder: (x) the Highest
Bidder shall forfeit the Deposit delivered to the Trustee for the benefit of the
Trust Estate, and (y) the Trustee will, as instructed by the Beneficiary, sell
the Designated Assets to the next highest bidder, to the extent its bid is at
least equal to the applicable Reference Price. This paragraph (iv) shall be
transcribed in the Call.”

 

The Trustee reserves the right, at any time and for any reason whatsoever and
without being obligated to express such reasons, to cancel or suspend the
private auction referred to herein pursuant to the instructions of the Primary
Beneficiary, without any liability whatsoever, in which case the Trustee shall
be obligated to return to the participants and certificate of deposit received
by the Trustee from each of such participants.

 



52

 



 

[Insert date of Notice of Sale]

Sincerely,

 

THE TRUSTEE:

BANCO INVEX, S.A. DE C. V. MULTIPLE BANKING INSTITUTION,

INVEX FINANCIAL GROUP, TRUSTEE

 

By: ____________________________________________

Name: [*]

Title: Fiduciary Delegate

 



53

